Exhibit 10.1































REYNOLDS & BROWN
STANDARD FORM LEASE


























































ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

REYNOLDS & BROWN




STANDARD FORM LEASE
(MULTI-OCCUPANCY)







THIS LEASE ("Lease"), dated October 25, 2006 is made by and between Jon Q.
Reynolds, Trustee of the Jon

Q. Reynolds and Ann S. Reynolds Family Trust dated 12/23/92, David A. Brown,
Trustee of the David A. Brown Family Trust dated 4/27/93, Cecilyn Breen, Mary
Putnam Dee, Trustee of the Mary Putnam Dee Revocable Living Trust dated
11/18/93, The Reynolds Family Partners, a California general partnership, Judith
B. Brown, Trustee of the Judith B. Brown 1992 Trust Agreement and Donald B.
Putnam, Trustee of the Donald B. Putnam and Alexandra Putnam Trusts dated
1/25/85, as Tenants-in-Common, more commonly known as Wicks Partners
(collectively, "Landlord") and Orban, CRL Systems, Inc., an Arizona corporation
("Tenant").




1. DEFINED TERMS, TABLE OF CONTENTS, EXHIBITS, PREMISES AND LANDLORD'S RESERVED
RIGHTS

1.01. Defined Terms.

 

Landlord:

Jon Q. Reynolds, Trustee of the Jon Q. Reynolds and Ann S. Reynolds

 

Family Trust dated 12/23/92, David A. Brown, Trustee of the David A.

 

Brown Family Trust dated 4/27/93, Cecilyn Breen, Mary Putnam Dee,

 

Trustee of the Mary Putnam Dee Revocable Living Trust dated 11/18/93, The

 

Reynolds Family Partners, a California general partnership, Judith B. Brown,

 

Trustee of the Judith B. Brown 1992 Trust Agreement and Donald B.

 

Putnam, Trustee of the Donald B. Putnam and Alexandra Putnam Trusts

 

dated 1/25/85, as Tenants-in-Common, more commonly known as Wicks

 

Partners (collectively, "Landlord")

Landlord's Address:

Wicks Partners

 

c/o Reynolds & Brown

 

1200 Concord Avenue, Suite 200

 

Concord, CA 94520

Tenant:

Orban, CRL Systems, Inc., an Arizona corporation

Tenant's Address:

14796-14798 Wicks Blvd.

 

San Leandro, CA 94577

Legal Description of Land:

See Exhibit A attached hereto.

Property:

All of the real property and improvements identified in the Site Plan set

 

forth in Exhibit D attached hereto.

Building:

14760-14798 Wicks Blvd., San Leandro, CA 94577

Premises:

See Exhibit B.

Rentable Square Feet of the Premises:

Seven Thousand Seven Hundred Eighty Two (7,782)

Rentable Square Feet of the Building:

Eighteen Thousand Two Hundred Sixty Four (18,264)

Rentable Square Feet of the Property:

Eighteen Thousand Two Hundred Sixty Four (18,264)

Premises Address:

 

Street Address:

14798 Wicks Blvd

City, State and Zip Code:

San Leandro, CA 94577

County:

Alameda

Term:

Sixty Three (63) months

Scheduled Commencement Date

November 15, 2006 or upon completion of the Landlord’s improvements

 

as defined herein (See Exhibit E)

Annual Base Rent:

One Hundred Ten Thousand One Hundred Ninety Six Dollars ($110,196)

Monthly Base Rent:

Nine Thousand One Hundred Eighty Three Dollars ($9,183)

Adjustment Dates for Rent Escalations:

 

Months

Monthly Base Rent

01-03

Zero ($0.00)

04-15

Nine Thousand One hundred Eighty Three Dollars ($9,183)

16-27

Nine Thousand Four hundred Fifty Eight Dollars ($9,458)

28-39

Nine Thousand Seven Hundred Forty Two Dollars ($9,742)

40-51

Ten Thousand Thirty Four Dollars ($10,034)

52-63

Ten Thousand Three Hundred Thirty Five Dollars ($10,335)

Prepaid Rent:

Nine Thousand One Hundred Eighty Three Dollars ($9,183)

Security Deposit:

Fifteen Thousand Dollars ($15,000). See Lease Rider Section 18.

Operating Expense Base:

Actual Expenses for the 2007 calendar year

Tenant’s Share of Operating Expenses:

Forty Two and Sixty One One-Hundredths percent (42.61%)




i

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------







Tax Base

Actual Expense for the 2007 calendar year

Tenant’s Share of Tax Expenses:

Forty Two and Sixty One One-Hundredths percent (42.61 %)

Insurance Base:

Actual Expenses of the 2007 Calendar year

Commercial Liability Policy Limit:

Two Million Dollars ($2,000,000)

Tenant’s Share of Insurance Expense

Forty Two and Sixty One One-Hundredths percent (42.61%)

Permitted Use:

R &D, engineering and offices for broadcast technology

Date of Recordation of any Covenants
Conditions, Restrictions or Reciprocal
Easement Agreement (“Restrictions”):

February 9, 1967

Notices:

To Tenant:

Orban, CRL Systems, Inc. 14798 Wicks Blvd. San Leandro, CA 94577




To Landlord:

Wicks Partners

c/o Reynolds & Brown

1200 Concord Avenue, Suite 200 Concord, CA 94520




Guarantor:

None




Landlord's Architect:

Flynn Architects




Broker:

Dan Bergen, Colliers International




Broker's Fee or Commissions, if any,

Paid by:

Landlord




Parking Spaces:

Twenty Five (25) non-exclusive, un-designated stalls




Lease Rider:

A Lease Rider containing Section 17 through 19 is attached to this Lease and
made a part hereof.




The foregoing provisions constitute the defined terms ("Defined Terms"). Each
reference in this Lease to Section 1.01 or the Defined Terms shall be construed
to incorporate the applicable Defined Terms in this Section 1.01.




LANDLORD




Jon Q. Reynolds, Trustee of the Jon Q. Reynolds and Ann S. Reynolds Family Trust
dated 12/23/92, David A. Brown, Trustee of the David A. Brown Family Trust dated
4/27/93, Cecilyn Breen, Mary Putnam Dee, Trustee of the Mary Putnam Dee
Revocable Living Trust dated 11/18/93, The Reynolds Family Partners, a
California general partnership, Judith B. Brown, Trustee of the Judith B. Brown
1992 Trust Agreement and Donald B. Putnam, Trustee of the Donald B. Putnam and
Alexandra Putnam Trusts dated 1/25/85, as Tenants-in-Common, more commonly known
as Wicks Partners (collectively, "Landlord")










__________/s/ David Brown_____________

David A. Brown, Trustee of the David A. Brown Family Trust dated 4/27/93, as
agent for Wicks Partners

TENANT

Orban, CRL Systems, Inc., an Arizona corporation







By:__________/s/ Robert McMartin_______________

Robert McMartin,

Executive Vice Presidt CFO







By:__________/s/ C. Jayson Brentlinger____________

C. Jayson Brentlinger,

President, CEO

NOTE: The signature requirements for Tenant set forth on the signature page of
this Lease are applicable he










ii

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

REYNOLDS & BROWN
STANDARD FORM LEASE
(MULTI-OCCUPANCY)

1.02. Table of Contents

Page

1. DEFINED TERMS, TABLE OF CONTENTS, EXHIBITS, PREMISES AND LANDLORD'S RESERVED
RIGHTS  i

1.01. Defined Terms




i

1.02. Table of Contents




1

1.03. Exhibits

2

                                                                                                 2

1.04. Premises

2

                                                                                                 2

1.05. Common Area




2

1.06 Landlord's Reserved Rights




2

2. IMPROVEMENTS




3

2.01. Tenant's Acceptance of Premises

3

 

2.02. Construction

3

 

3. TERM




3

3.01. Commencement Date




3

3.02. Term




3

3.03. Delay in Possession




3

4. RENT




4

4.01. Base Rent




4

4.02. Escalation

4

 

4.03. Additional Rent and Estimated Payments




4

4.04. Rent Defined




4

4.05 Interest and Late Charge




4

4.06. Security Deposit




4

4.07. Forgiven Rent




4

5. REAL PROPERTY TAXES




4

5.01. Tenant's Obligations




4

5.02. Limitation

5

 

5.03. Personal Property Taxes




5

6. INSURANCE




5

6.01. Tenant's Obligations




5

6.02. Landlord's Property




5

6.03. Landlord's Liability Insurance




5

6.04. Tenant's Liability




5

6.05. Fire and All Risk Coverage Insurance




5

6.06. Rental Abatement Insurance




5

6.07. Insurance Certificates; Other Requirements




5

6.08. Tenant's Failure




5

6.09. Waiver of Subrogation




6

6.10. Indemnification of Landlord




6

6.11. Earthquake and Flood Insurance




6

6.12. Workers' Compensation Insurance




6

6.13. Business Interruption Insurance




6

6.14. Comprehensive Automobile Liability Insurance




6

6.15. Landlord's Disclaimer




6

7. OPERATING EXPENSES, REPAIRS AND MAINTENANCE




6

7.01. Operating Expenses




6

7.02. Tenant Repairs and Maintenance




6

7.03. Landlord Repairs and Maintenance




6

7.04. Inspection of Premises




6

7.05. Liens

7

 

7.06. Audit Rights




7

8. ALTERATIONS

7

 

8.01. Fixtures and Personal Property




7

8.02. Alterations

7

 

9. UTILITIES AND EASEMENTS




7

9.01.

Utilities

7

 

9.02. Easements




8

10. USE OF PREMISES




8

10.01. General

8

 

10.02. Hazardous Materials




8

10.03. Environmental Disclosure




8

10.04. Reclaimed Water




8

10.05. Signs




8

10.06. Parking

8

 

10.07. Telephone and Telecommunications Services




9

11. DAMAGE AND DESTRUCTION




9

11.01. Reconstruction




9

11.02. Rent Abatement




9

11.03. Option to Terminate




9

11.04. Uninsured Casualty




9

11.05. Waiver

9

 

12. EMINENT DOMAIN




9

12.01. Total Condemnation




9

12.02. Partial Condemnation




9

12.03. Landlord's Award




9

12.04. Tenant's Award




10

12.05. Temporary Condemnation




10

12.06. Delivery of Documents




10

13. DEFAULT




10




1




ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

13.0 1. Events of Default

10

13.02. Landlord's Remedies

10

14.

ASSIGNMENT AND SUBLETTING

11

14.01. Approval

11

14.02. Landlord Option

11

14.03. Bonus Rental

12

14.04. Scope

12

14.05. Release

12

14.06. Holding Over

12

14.07. Waiver

12

15.

ESTOPPEL CERTIFICATE, ATTORNMENT AND SUBORDINATION

12

15.01. Estoppel Certificate

12

15.02. Attornment

12

15.03. Subordination

12

16.

MISCELLANEOUS

12

16.01. Waiver

12

16.02. Financial Statements

12

16.03. Accord and Satisfaction

12

16.04. Limitation of Landlord's Liability

12

16.05. Entire Agreement

12

16.06. Time

12

16.07. Attorneys' Fees

13

16.08. Captions and Article Letters

13

16.09. Severability

13

16.10. Applicable Regulations

13

16.11. Rules and Regulations

13

16.12. Examination of Lease

13

16.13. Surrender

13

16.14. Authority

13

16.15. Broker

13

16.16. Landlord's Right to Perform

13

16.17. Modification for Lender

13

16.18. Landlord's Lien

13

16.19. Relocation. Intentionally Omitted

13

16.20. Notices

13

16.21. Rider

13




1.03. Exhibits. The following Exhibits are attached to this Lease and
incorporated herein by reference thereto.




Exhibit A - Legal Description [Section 1.10]

Exhibit B - Premises Floor Plan [Section 1.04]

Exhibit C- Description of Restrictions [Section 1.01, 1.05] INTENTIONALLY
OMITTED

Exhibit D - Site Plan [Sections 1.0 1, 1.05, 4.03]

Exhibit E - Tenant Improvements [Section 2, 3]

Exhibit F- Environmental Disclosure [Section 10.03] Exhibit G -Sign Criteria
[Section 10.05]

Exhibit H- Rules and Regulations [Section 16.11]

1.04. Premises. Landlord hereby leases to Tenant, subject to the provisions of
this Lease, the Premises in the Building, as shown on Premises Floor Plan in
Exhibit B, extending from the top surface of the subfloor to the bottom surface
of the roof deck, but excluding the Common Area, as hereinafter defined, and any
other portion of the Property, as hereinafter defined. Any statement of square
footage set forth in this Lease, or that may have been used in calculating Rent,
Operating Expenses and/or Insurance Expenses (as hereinafter defined), is an
approximation prepared by Landlord's Architect which Landlord and Tenant agree
is reasonable and the Base Rent thereon is not subject to revision whether or
not the actual square footage is more or less.

1.05. Common Area. Tenant may, as appurtenant to the Premises and subject to the
Restrictions referenced in Exhibit C or rules made by Landlord of which Tenant
is given notice, use the following areas (collectively "Common Area") in common:

a.

Floor Common Area. If the Premises include less than the entire rentable area of
any floor, the lobbies, hallways, toilets, refuse facilities, interior utility
raceways and other common facilities; and

b.

Lot Common Area. The parking area adjoining the Premises, together with
adjoining landscaping, walkways, sidewalks, driveways, and other surfaced areas,
fences drainage and utility lines, exterior lighting and project signing, if
any, serving the Premises ("Lot"). The Premises, Building, Lot and Common Area
(plus any other real property and improvements identified in Exhibit D, if
attached to this Lease) shall be collectively known as the "Property".

Under no circumstances shall the right herein granted to use the Common Area be
deemed to include the right to store any property, temporarily or permanently,
in the Common Area. Any such storage shall be permitted only by the prior
written consent of Landlord, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Landlord shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

1.06. Landlord's Reserved Rights. Provided Landlord does not unreasonably
interfere with Tenant's use of the Premises, Landlord reserves the right to make
the following changes:







2

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

a.




Building Changes. To install, use, maintain, repair, relocate and replace pipes,
ducts, conduits, wires and appurtenant meters and equipment included in the
Premises or outside the Premises; and to make any alterations to the Premises
that, in Landlord's reasonable judgment, are required or authorized by any
existing or future governmental codes;




b.

Boundary Changes. To change the boundary lines of the Lot; and




c.

Common Area Changes. To install, use, maintain, repair, alter or relocate and
replace any Common Area; provided, however, that substitutions, if any, shall be
substantially equivalent or better in quality.




d.

Closure. To close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available.




2. IMPROVEMENTS




2.01. Tenant's Acceptance of Premises. Tenant shall accept the Premises "as is"
on the Commencement Date (as hereinafter defined). Except for the Landlord's
obligation, if any, to construct the Leasehold Improvements described in Exhibit
E, Landlord shall have no obligation to construct any improvements in the
Premises, and any other alteration to or improvement of the Premises shall be
governed by Section 8 below. By taking possession or using the Premises, Tenant
shall be deemed to accept the same in their condition existing as of the date of
such possession or use and subject to all applicable municipal, county, state
and federal statutes, laws, ordinances, including zoning ordinances, and
regulations governing and relating to the use, occupancy or possession of the
Premises ("Regulations"). Tenant shall, at Tenant's sole cost and expense,
comply with all Regulations now in force or which may hereafter be in force
relating to the Premises and the use of the Premises, and Tenant shall secure
any permits therefore. The taking of possession or use of the Premises by Tenant
shall conclusively establish that the Leasehold Improvements have been
constructed in accordance with the Plans (as defined in Exhibit E); provided,
however, Tenant shall have a period of thirty (30) days after taking possession
of the Premises in which to notify Landlord in writing of any construction
deficiencies or defects and any uncompleted punch list items (the punch list
shall be limited to items required to be accomplished by Landlord under the
Exhibit E and, except as hereafter provided, Landlord will repair, replace or
complete at its expense all items referenced in such notice within thirty (30)
days after receipt of such notice, subject to Unavoidable Delays (as hereinafter
defined), or as soon thereafter as Landlord, acting in good faith, can repair,
replace or complete the same. If Landlord reasonably contends that a particular
item in such notice is not justified, the parties will refer the issue to
Landlord's Architect for resolution. Landlord's Architect's determination shall
be final and binding upon the parties. Nothing in this Section shall limit or
expand Landlord's maintenance and repair obligations set forth in Section 7.03.
Tenant acknowledges that the only warranties and representations Landlord has
made in connection with the physical condition of the Premises or Tenant's use
of the same upon which it has relied directly or indirectly are those expressly
provided in this Lease.

2.02. Construction. The provisions of this Section shall be applicable only if
Exhibit E has been attached to and made a part of this

a.

Preliminary Plans. Landlord and Tenant have approved the preliminary plans and
outline specifications (the "Preliminary Plans") identified in Exhibit E for the
construction of Tenant's leasehold improvements within the Premises (the
"Leasehold Improvements").

b.

Final Plans. Landlord shall have final plans and specifications (the "Final
Plans") prepared by Landlord's Architect, which Final Plans shall be
substantially in conformity with the Preliminary Plans. The term "Plans" shall
hereinafter mean the Preliminary Plans and then, when prepared and approved by
Landlord, the Final Plans. Preparation and approval of the Preliminary Plans and
Final Plans and any changes requested by Tenant thereto shall be made only in
accordance with Exhibit E.




c.

Construction. Landlord shall construct the Leasehold Improvements substantially
in accordance with the Exhibit E. Landlord shall use reasonable efforts to make
the Premises "Ready for Occupancy", not later than the Scheduled Commencement
Date specified in Section 1.01; provided, however, that the Scheduled
Commencement Date shall be extended for a period equal to the period of any
delays encountered by Landlord in making the Premises Ready for Occupancy
because of fire, earthquake, inclement weather, acts of God, acts of the public
enemy, riot, insurrection, governmental delays or regulations of the sales of
materials or supplies or the transportation thereof, strikes or boycotts,
shortages of material or labor, changes in the Plans pursuant to Exhibit E or
any other causes beyond the reasonable control of Landlord ("Unavoidable
Delays"). The Premises shall be deemed "Ready for Occupancy" when the Leasehold
Improvements have been substantially completed in accordance with the Final
Plans prepared by Landlord's Architect, as evidenced by a temporary certificate
of occupancy or its equivalent by the appropriate authority.




3. TERM

3.01. Commencement Date. The Term shall commence on the earlier of the following
dates ("Commencement Date"):

a.

If Landlord is required to construct Leasehold Improvements in the Premises
pursuant to Exhibit E, the earlier of (i) the date on which the Premises are
Ready for Occupancy, or (ii) the date on which the Premises would have been
Ready for Occupancy had there been no Tenant Delays; or

b.

If no Exhibit E is attached to this Lease, the date on which Landlord delivers
possession of the Premises to Tenant.




3.02. Term. The Term of this Lease shall be for the period as stated in Section
1.01, commencing on the Commencement Date of the Term as provided in Section
3.01. If the last day of the Term falls on a date other than the last day of the
month, then the Term shall be extended so that the last day of the Term shall be
the last calendar day of the calendar month in which the Term would otherwise
end. Upon Landlord's request, Tenant shall execute a memorandum confirming the
Term which memorandum shall thereupon be deemed a part of this Lease; provided,
however, the execution of such memorandum shall not be a condition precedent to
the parties' obligations hereunder.

3.03. Delay in Possession. If for any reason Landlord cannot deliver possession
of the Premises to Tenant with the Tenant Improvements substantially completed
on or before the Scheduled Commencement Date, Landlord shall not be subject to
any liability therefore, and such failure shall not affect the validity of this
Lease or the obligations of Tenant hereunder, but in such case, Tenant shall not
be obligated to pay Monthly Base Rent or Additional Rent until the Commencement
Date has occurred. If the Commencement Date has not occurred within sixty (60)
days following the Scheduled Commencement Date plus periods attributable to
Tenant Delays or Unavoidable Delay, either party may, at its option, by written
notice given, if at all, to the other within ten (10) days thereafter, terminate
this Lease, in which event the parties shall be discharged from all further
obligations hereunder.







3




ORIGINAL. SIGNED LEASE





--------------------------------------------------------------------------------

4. RENT




4.01. Base Rent. The Annual Base Rent ("Base Rent") shall be the Annual Base
Rent set forth in Section 1.01, payable in equal monthly installments equal to
the Monthly Base Rent set forth in Section 1.01. Tenant shall pay the Monthly
Base Rent to Landlord in advance upon the first day of each calendar month of
the Term, at Landlord's address or at such other place designated by Landlord in
a notice to Tenant, without any prior demand therefore. If the Term shall
commence or end on a day other than the first day of a calendar month, then
Tenant shall pay, upon the Commencement Date and first day of the last calendar
month, a pro rata portion of the Monthly Base Rent, prorated on a per diem
basis, with respect to the portions of the fractional calendar month included in
the Term. Upon executing this Lease, Tenant shall pay the Prepaid Rent as set
forth in Section 1.01 along with Tenant's Security Deposit as provided in
Section 4.06 below.




4.02. Escalation. The Base Rent shall be adjusted during the Term as provided in
Section 1.01

4.03. Additional Rent and Estimated Payments. "Additional Rent" shall include
all monies, except for Base Rent, required to be paid by Tenant to Landlord
under the Lease, including without limitation, any late payments, interest, and
payments required to be made by Tenant to Landlord on account of costs incurred
by Landlord for Tax Expenses, Insurance Expenses, and/or Operating Expenses in
excess of the Operating Expense Base, Tax Expense Base and Insurance Expense
Base. Additional Rent shall be payable by Tenant within ten (10) days after a
reasonably detailed statement of actual expenses is presented to Tenant by
Landlord. At Landlord's option, however, an amount may be estimated by Landlord
from time to time of Additional Rent payable by Tenant and the same shall be
payable monthly during each accounting year of the Term, on the same day as Base
Rent is due hereunder. At the end of each year there shall be an adjustment made
to account for any difference between the actual and the estimated Additional
Rent for the previous year. If Tenant has overpaid the amount of Additional Rent
owing pursuant to this provision, Landlord shall credit Tenant the amount of
such overpayment in determining Tenant's estimated payments for the following
lease year; provided, that in the case of overpayment for the final lease year
of the Term, Landlord shall refund such overpayment to Tenant within thirty (30)
days after the end of Landlord's accounting year. If Tenant has underpaid the
amount of Additional Rent owing pursuant to this provision, Tenant shall pay the
amount of such underpayment to Landlord, as Additional Rent, within thirty (30)
days after the end of Landlord's accounting year. Except as set forth to the
contrary in this Section 4.03, Tenant's Shares of, respectively, Tax Expenses,
Insurance Expenses, and Operating Expenses, shall be as set forth in Section
1.01. For any period during the Term in which the Building (or the Property, if
Exhibit D has been attached to this Lease) is at least ninety percent (90%), but
is not fully occupied, Landlord shall compute and charge Tenant for,
respectively, Operating Expenses, Tax Expenses, and Insurance Expenses, based
upon the ratio that the Rentable Square Feet of the Premises bears to the
Rentable Square Feet of the Building (provided, however, if the term "Rentable
Square Feet of the Property" is defined under Section 1.01 Defined Terms, such
ratio shall be the ratio that the Rentable Square Feet of the Premises bears to
the occupied Rentable Square Feet of the Property); Tenant's Share of,
respectively, Tax Expenses, Insurance Expenses, and Operating Expenses shall be
adjusted accordingly for such period of time. Notwithstanding the foregoing, to
the extent Operating Expenses vary, as reasonably determined by Landlord,
according to the level of occupancy of the Building (or Property, as
applicable), Landlord may compute and charge Tenant for such variable expenses
an amount greater than Tenant's Share of Operating Expenses equal to Landlord's
reasonable estimate of the extent to which such variable Operating Expenses are
attributable to Tenant's occupancy. In the event that Tenant or any other tenant
within the Building has a use, performs acts (including, without limitation,
construction within the Building), or whose presence or occupancy results, in
Landlord's good faith determination, in an inequitable allocation of either
Operating Expenses, Tax Expenses, or Insurance Expenses among the tenants of the
Building, then Landlord may, without any obligation to do so and notwithstanding
any provision to the contrary in this Lease, reallocate one or more of Tenant's
Share of, respectively, Operating Expenses, Tax Expenses, and/or Insurance
Expenses in such a manner so as to achieve an allocation of such expenses which
Landlord determines to be equitable in Landlord's good faith determination.
Notwithstanding anything to the contrary in this Lease, in the event that
Landlord sells a portion of the Property, Tenant's Share of, respectively, Tax
Expenses, Insurance Expenses and Operating Expenses after such sale shall be
based upon the ratio that the Rentable Square Feet of the Premises bears to the
Rentable Square Feet of the Property then owned by Landlord after any such sale.
Charges for, respectively, Tax Expenses, Insurance Expenses and Operating
Expenses shall be prorated to the date of any sale of a portion of the Property
to reflect the recalculation described in the preceding sentence.




4.04. Rent Defined. Base Rent and Additional Rent shall be deemed to constitute
"Rent". Rent shall be paid in lawful money of the United States without any
abatement, set off or deduction whatsoever.




4.05 Interest and Late Charge. If any installment of Rent is not paid promptly
when due, such amount shall bear interest at the rate of ten percent (10%) per
annum from the date on which said payment shall be due until the date on which
Landlord shall receive said payment regardless of whether or not a notice of
default or notice of termination has been given by Landlord. In addition, Tenant
shall pay Landlord a late charge of ten percent (10%) of the amount delinquent.
Landlord and Tenant recognize that the damage which Landlord shall suffer as a
result of Tenant's failure to pay Rent is difficult to ascertain, said late
charge being the best estimate of the damage which Landlord shall suffer in the
event of Tenant's late payment. However, Tenant is allowed two (2) delinquent
payments in any given twelve (12) month period without incurring a late charge,
provided the payment is no more than five (5) days late. This provision shall
not relieve Tenant of Tenant's obligation to pay Rent at the time and in the
manner herein specified.

4.06. Security Deposit. Upon execution of this Lease, Tenant shall deposit the
Security Deposit set forth in Section 1.01 in cash with Landlord. The Security
Deposit shall secure Tenant's obligation to: (i) pay Rent; (ii) maintain the
Premises and repair damages thereto; (iii) surrender the Premises to Landlord in
clean condition and good repair upon termination of this Lease; and (iv)
discharge Tenant's other obligations hereunder. Landlord may use and commingle
the Security Deposit with other funds of Landlord. If Tenant fails to perform
any of Tenant's obligations hereunder, Landlord may, but without obligation,
apply all or any portion of the Security Deposit toward fulfillment of Tenant's
unperformed obligations. If Landlord does so apply any portion of the Security
Deposit, Tenant shall upon demand by Landlord, immediately pay Landlord
sufficient cash to restore the Security Deposit to the full original amount. The
Security Deposit shall not bear interest. Upon termination of this Lease, if
Tenant has performed Tenant's obligations hereunder, Landlord shall return the
Security Deposit to Tenant. If Landlord transfers Landlord's rights under this
Lease, Landlord may deliver the Security Deposit to the transferee, whereupon
Landlord shall be released from any further liability to Tenant with respect to
the Security Deposit. Unless otherwise expressly agreed in writing by Landlord,
no part of the Security Deposit shall be considered to be held in trust, to bear
interest or other increment for its use, or to be prepayment for any monies to
be paid by Tenant under this Lease.




4.07. Forgiven Rent. Provided Tenant fully and faithfully performs all of its
obligations under the terms of this Lease, the Monthly Base Rent and Tenant's
Shares of Operating Expenses, Tax Expenses and Insurance Expenses shall be
abated for the initial three (3) months of the Term. At any time during the Term
of this Lease should the Tenant fail to perform its obligations under the terms
of the Lease such that an Event of Default which is not cured within the
applicable cure period should occur, the abated Monthly Base Rent, and Tenant's
Shares of Operating Expenses, Tax Expenses and Insurance Expenses shall be
immediately due and payable in full.




5. REAL PROPERTY TAXES




5.01. Tenant's Obligations. Tenant shall pay to Landlord, pursuant to the terms
of Section 4.03, Tenant's Share of Tax Expenses multiplied by the amount, if
any, by which Tax Expenses exceed the Tax Base. "Tax Expenses" shall mean and
include the sum of the following: all real estate taxes and other taxes relating
to the Property, governmental and quasi governmental assessments and charges,
commercial rental taxes, fees and levies, general and special, ordinary and
extraordinary, unforeseen as well as foreseen, of any kind and nature for public
improvements, services, benefits, or otherwise, and all other fees or taxes
which may be levied which: (i) are assessed,







4

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

levied, conformed, imposed or become a lien upon the Property; (ii) are imposed
in lieu of any of the above and become payable by Landlord during the Term, or
(iii) may be assessed after the expiration of the Term for a period during the
Term; provided, however, that:

a.

The amount owed by Tenant for Tax Expenses, as set forth in this Section 5.01,
shall be prorated between Landlord and Tenant so that Tenant shall pay for
amounts applicable to the period of time occurring prior to the expiration of
the Term; and




b.

Any sum payable by Tenant, which would not otherwise be due until after the date
of the termination of this Lease, shall be paid by Tenant to Landlord upon such
termination.




5.02. Limitation. Nothing contained in this Lease shall require Tenant to pay
any franchise, corporate, estate, inheritance, succession or documentary
transfer tax of Landlord, or any income, profits or revenue tax or charge, upon
the net income of Landlord; provided, however, that if under the laws of the
United States Government or the state, city or county in which the Property is
located, or any political subdivision thereof or any improvement district
therein, a tax or excise on rent, or any other tax however described, is levied
or assessed by any such body against Landlord on account of rentals payable to
Landlord from the Property, Tenant shall pay Tenant's Share of such tax or
excise on rent as Tenant's Share is set forth under Tenant's Share of Tax
Expenses under Section 1.01 and Section 4.03.




5.03. Personal Property Taxes. Prior to delinquency, Tenant shall pay all taxes
and assessments levied upon Tenant's trade fixtures, inventories and other
personal property located on or about the Premises.

6. INSURANCE




6.01. Tenant's Obligations. Tenant shall pay to Landlord, pursuant to the terms
of Section 4.03, Tenant's Share of Insurance Expenses multiplied by the amount,
if any, by which the Insurance Expenses in each of Landlord's accounting years
of the Term exceed the Insurance Base. "Insurance Expenses" shall include the
cost of premiums for insurance maintained under this Section 6 and any
deductible portion of any insured loss concerning the Building or the Common
Area. The amount owed by Tenant for Insurance Expenses, as set forth in this
Section 6.01, shall be prorated between Landlord and Tenant so that Tenant shall
pay that proportion attributable to the Term.




6.02. Landlord's Property. During the Term, Landlord shall procure and maintain
in full force and effect with respect to the Property, a policy or policies of
all risk insurance (including sprinkler leakage coverage and any other
endorsements or types of coverage required by the holder of any fee or leasehold
mortgage) in an amount equal to at least eighty percent (80%) of the full
insurance replacement value (replacement cost new, including debris removal, and
demolition) thereof. If the annual premiums charged Landlord for such casualty
insurance exceed the standard premium rates because the nature of Tenant'
operations results increased exposure, then Tenant shall, upon receipt of
appropriate premium invoices, reimburse Landlord for such increased amount.




6.03. Landlord's Liability Insurance. During the Term of this Lease, Landlord
shall procure and maintain in force a commercial general liability insurance
covering the Property in commercially reasonable amounts as determined by
Landlord, from time to time in Landlord's reasonable discretion.




6.04. Tenant's Liability. Tenant shall, at Tenant's sole cost and expense,
maintain in full force a policy or policies of commercial general liability
insurance, written by an insurance company approved by Landlord and in the form
customary to the locality in which the Property is located, insuring Tenant's
activities and those of Tenant's employees, agents, licensees and invitees with
respect to the Property against loss, damage or liability for personal injury or
death of any person or loss or damage to property occurring on the Property or
as a result of occupancy of the Property in amounts of not less than the greater
of the Commercial General Liability Policy Limits set forth in Section 1.01, and
combined single occurrence limit for personal injury and property damage of Two
Million Dollars ($2,000,000). If Tenant has in full force and effect a blanket
policy of liability insurance with the same coverage for the Property as
described above, as well as coverage of other premises and properties of Tenant,
or in which Tenant has some interest, such blanket insurance shall satisfy the
requirement hereof. Such insurance shall include coverage for liability assumed
under this Lease as an "insured contract" for the performance of Tenant's
indemnity obligations under this Lease. All such policies shall provide that
such coverage shall be primary and that any insurance maintained by Landlord
shall be excess insurance only. Such coverage shall also contain the following
endorsements: (i) deleting any employee exclusion of personal injury coverage;
(ii) including employees as additional insureds; (iii) providing for coverage of
employer's automobile non-ownership liability; (iv) deleting any liquor
liability exclusion, (v) an "Additional Insured-Managers or Lessors of Premises
Endorsement", and (vi) the "Amendment of the Pollution Exclusion Endorsement"
for damage caused by heat, smoke or fumes from a hostile fire. All such
insurance shall provide for severability of interests; shall provide that an act
or omission of one of the named insureds shall not reduce or avoid coverage to
the other named insureds; and shall afford coverage for all claims based on
acts, omissions, injury and damage, which claims occurred or arose (or the onset
of which occurred or arose) in whole or in part during the policy period.

6.05. Fire and All Risk Coverage Insurance. Tenant, at Tenant's expense, shall
provide and keep in force during the Term of this Lease a policy or policies of
broad form or special form property insurance, including sprinkler leakage if
the Premises is equipped with an automatic sprinkler system, in an amount not
less than one hundred percent (100%) replacement value covering Tenant's
merchandise, furniture, equipment, fixtures, and Tenant's improvements that
Tenant owns or has installed at Tenant's sole cost and expense to the Premises.
Landlord and Tenant agree that proceeds from such insurance policy or policies
shall be used for the repair or replacement of Tenant's improvements and
property.

6.06. Rental Abatement Insurance. Landlord shall maintain in full force and
effect rental abatement insurance against abatement or loss of Rent with respect
to the Property in case of fire or other casualty, in an amount and with
coverage periods as reasonably determined by Landlord.

6.07. Insurance Certificates; Other Requirements. Tenant shall furnish to
Landlord on the Commencement Date, and thereafter within thirty (30) days prior
to the expiration of each such policy, certificates of insurance issued by the
insurance carrier of each policy of insurance required to be carried by Tenant
pursuant hereto. Each certificate shall expressly provide that such policies
shall not be cancellable or subject to reduction of coverage or otherwise be
subject to modification except after thirty (30) days prior written notice to
the parties named as insureds in this Section 6.07. Landlord, Reynolds & Brown,
Landlord's successors and assigns, and any nominee of Landlord holding any
interest in the Premises, including, without limitation any ground lessor and
holder of any fee or leasehold mortgage, shall be named as insureds under each
policy of insurance maintained by Tenant. All insurance policies required to be
carried by Tenant under this Lease shall: (i) be written by companies rated A-VI
or better in "Best's Insurance Guide" and authorized to do business in
California; and (ii) name any parties designated by Landlord as additional
insureds. Any deductible amounts under any insurance policies required to be
carried by Tenant hereunder shall be subject to Landlord's prior written
approval. In any event deductible amounts shall not exceed One Thousand Dollars
($1,000.00). If at any time during the Term the amount or coverage of any
insurance which Tenant is required to carry under this Lease is, in Landlord's
good faith judgment, materially less than the amount or type of insurance
coverage typically carried by owners or lessees or properties located in the
same general market area as the Property, Landlord shall have the right to
require Tenant to increase the amount or change the types of insurance coverage
required under this Section.




6.08. Tenant's Failure. If Tenant fails to maintain any insurance required in
this Lease, Tenant shall be liable for all losses and costs resulting from said
failure. Tenant shall also be responsible for reimbursing Landlord for any costs
incurred by Landlord pursuant to










5

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

Section 16.16. Nothing herein shall be a waiver of any of Landlord's rights and
remedies under any other article of this Lease or at law or equity.




6.09. Waiver of Subrogation. All policies of property and liability coverage
insurance which Tenant obtains in connection with the Property shall include a
clause or endorsement denying the insurer any rights of subrogation against
Landlord. Tenant waives any rights of recovery against Landlord for injury or
loss due to hazards covered by insurance to the extent of the proceeds recovered
therefrom.

6.10. Indemnification of Landlord. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect, and hold Landlord, Landlord's
partners, members, managers, employees, authorized agents and contractors
(collectively, "Landlord's Authorized Representatives"), and the Property
harmless from and against all claims, liabilities, penalties, losses, damages,
costs and expenses, claims or judgments (including, without limitation,
attorneys' fees) in connection with or arising out of any injury to persons or
damage to Property occurring in, on or about the Premises, or any accident or
other occurrence on or about the Property occasioned by any act or omission of
Tenant, Tenant's officers, managers, employees, agents, sub-tenants,
contractors, visitors, or invitees, or arising from Tenant's use, maintenance,
occupation or operation of the Premises, Building, Common Area or Lot; provided,
however that Tenant shall not indemnify Landlord for any injury or damage to the
extent arising as the result of the gross negligence or willful misconduct of
Landlord or Landlord's Authorized Representatives. Landlord need not have first
paid any such claim in order to be defended or indemnified.

6.11. Earthquake and Flood Insurance. In addition to any other insurance
policies carried by Landlord in connection with the Property, Landlord may elect
to procure and maintain in full force and effect during the Term, with respect
to the Property, a policy of earthquake/volcanic action and flood and/or surface
water insurance, in an amount not to exceed one hundred percent (100%) of the
full insurance replacement value (including debris removal and demolition of the
Property, including rental value insurance against abatement or loss of rent in
the case of damage or loss covered under such earthquake/volcanic and flood
and/or surface water insurance.




6.12. Workers' Compensation Insurance. Both parties shall procure at their sole
cost and expense Workers' Compensation Insurance in compliance with California
law.




6.13. Business Interruption Insurance. Tenant shall procure at Tenant's sole
cost and expense a policy of Business Interruption Insurance adequate to insure
Tenant's typical exposure over a one (1) year period of time.




6.14. Comprehensive Automobile Liability Insurance. If Tenant operates owned,
hired or nonowned vehicles on the Property then Tenant shall procure a
Comprehensive Automobile Liability Insurance, at a limit of liability of not
less than One Million Dollars ($1,000,000) combined bodily injury and property
damage.




6.15. Landlord's Disclaimer. Neither Landlord nor Landlord's Authorized
Representatives shall be responsible or liable at any time for damage to
Tenant's equipment, fixtures or other personal property or to Tenant's business,
and neither Landlord nor Landlord's Authorized Representatives shall be
responsible or liable to Tenant or to those claiming by, through or under Tenant
for any damage to person or property that may be occasioned by the acts or
omissions of third parties and neither Landlord nor Landlord's Authorized
Representatives shall be responsible or liable for any defect in any building or
Common Area in the Property or any of the equipment, machinery, utilities,
appliances or apparatus therein, nor shall they be responsible or liable for any
damage to any person or to any property of Tenant or other person caused by
bursting, breakage or leakage, steam or the running, seepage or overflow of
water or sewage in any part of the Premises or by the use of reclaimed water or
for any damage caused by or resulting from acts of God or the elements or for
any damage caused by or resulting from any defect or negligence in the
occupancy, construction, operation or use of any of the Property, machinery,
apparatus or equipment by any other person or by or from the acts or negligence
of any occupant of the Property, except to the extent such defect, damage or
loss is caused by the gross negligence or willful misconduct of Landlord or
Landlord's Authorized Representatives. Notwithstanding Landlord's or Landlord's
Authorized Representatives' negligence or breach of this Lease, neither Landlord
nor its Authorized Representatives shall be liable for injury to Tenant's
business or for any loss of income or profit therefrom.




7. OPERATING EXPENSES, REPAIRS AND MAINTENANCE




7.01. Operating Expenses. Tenant shall pay to Landlord, pursuant to the terms of
Section 4.03, Tenant's Share of Operating Expenses multiplied by the amount, if
any, by which the Operating Expenses incurred by Landlord (including, without
limitation, all expenses incurred by Landlord pursuant to Section 7.03) in each
of Landlord's accounting years of the Term exceed the Operating Expense Base.
"Operating Expenses" shall include all reasonable and necessary expenses
incurred by Landlord for the administration, management, cleaning, maintenance,
painting and repair of the Property (including, without limitation, the Common
Area). Operating Expenses shall include, without limitation: Landlord's
administrative charge equal to ten percent (10%) of the sum of Operating
Expenses, Tax Expenses, and Insurance Expenses; the cost of utilities relating
to the Property that are not separately metered to the Premises; and reserves
set aside for maintenance and repair of the Common Area. Operating Expenses
shall not include Insurance Expenses and Tax Expenses.

7.02. Tenant Repairs and Maintenance. Tenant shall, subject to the casualty and
condemnation provisions of Sections 11 and 12 and Landlord's obligations under
Section 7.03 be responsible for payment to Landlord as Additional Rent for that
portion of the cost of any maintenance and repair of the Premises or any
equipment (wherever located) that serves only Tenant or the Premises, to the
extent such cost is attributable to causes beyond normal wear and tear. Tenant
shall be responsible for the cost of painting, repairing or replacing wall
coverings and to repair or replace any Premises improvements that are not
ordinarily a part of the Building or that are above the then Building standards.
Any repair or replacement required of Tenant shall be made with equipment and/or
materials at least equal to the specifications and quality of the original and
shall be made by contractors approved by Landlord. Tenant shall install rug
protectors in all carpeted areas in which desk chairs are located. Tenant
recognizes the use of some chemicals and/or maintenance techniques are
potentially harmful to the Premises or the Property, and consequently, Tenant's
use of such chemicals and/or maintenance techniques shall be subject to
Landlord's prior written approval. Tenant hereby waives the provisions of
California Civil Code Sections 1941 and 1942 and any similar or successor laws,
to the extent applicable, regarding Tenant's right to terminate this Lease or
make repairs and deduct the costs thereof from Rent.

7.03. Landlord Repairs and Maintenance. Subject to the casualty and condemnation
provisions of Sections 11 and 12 and except for any repair and maintenance
obligations of Tenant which are specifically described in Section 7.02, Landlord
shall, keep the Property, including the Premises, interior and exterior walls of
the Building, the foundation and subfloors of the Building, the roof of the
Building, and Common Areas and equipment whether used exclusively for the
Premises or in common with other premises, in good condition and repair;
provided, however, Landlord shall not be obligated to paint, repair or replace
wall coverings, or to repair or replace any improvements that are not ordinarily
a part of the Building or are above the then Building standards. There shall be
no abatement of Rent during the performance of any work described in this
Section 7.03. Landlord shall not be liable to Tenant for injury or damage that
may result from any defect in the construction or condition of the Premises, nor
for any damage that may result from interruption of Tenant's use of the Premises
during any repairs by Landlord.

7.04. Inspection of Premises. Landlord may enter the Premises at reasonable
times upon advance notice to Tenant in order to inspect the same, to inspect the
performance by Tenant of the terms and conditions hereof, to affix reasonable
signs and displays and to show the Premises to prospective purchasers, tenants
and lenders. There shall be no abatement of Rent for any such entry of the
Premises.







6

ORIGNINAL SIGNED LEASE





--------------------------------------------------------------------------------




7.05. Liens. Tenant shall promptly pay and discharge all claims for labor
performed, supplies furnished and services rendered at the request of Tenant and
shall keep the Property free of all mechanic's and materialmen's liens in
connection therewith. Tenant shall give Landlord not less than ten (10) days
notice prior to the commencement of any work, in on or about the Premises.
Landlord shall have the right to post in or on the Premises, or in the immediate
vicinity thereof, notices of non-responsibility as provided by law. If Tenant
shall, in good faith, contest the validity of any such lien, claim or demand,
then Tenant shall, at its sole cost and expense, defend and protect itself,
Landlord and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof
against Landlord or the Premises. If Landlord shall require, Tenant shall
furnish to Landlord a surety bond satisfactory to Landlord in an amount equal to
one and one-half times the amount of such contested lien claim or demand,
indemnifying Landlord against liability for the same, as required by law for the
holding of the Premises free from the effect of such lien or claim. In addition,
Landlord may require Tenant to pay Landlord's attorneys' fees and costs in
participating in such action if Landlord shall decide it is in its best
interests to do so.




7.06. Audit Rights. Tenant may audit Landlord's Operating Expenses, Insurance
Expenses and Tax Expenses for the immediately preceding accounting year in order
to verify the accuracy thereof provided that: (i) Tenant specifically notifies
Landlord that it intends to conduct such audit within ninety (90) days after the
receipt of Landlord's reconciliation for the prior accounting year; and (ii)
such audit will be conducted only during regular business hours at the office
where Landlord maintains such expense records and only after Tenant gives
Landlord fourteen (14) days prior written notice. Any such audit must be
completed by Tenant within ninety (90) days after notice of its intent to audit.
Tenant shall deliver to Landlord a copy of the results of such audit within
fifteen (15) days of its receipt by Tenant. No such audit shall be conducted if
any other tenant has conducted an audit for the time period Tenant intends to
audit and Landlord furnishes to Tenant a copy of the result of such audit. No
audit shall be conducted at any time that Tenant is in default of any of the
terms of this Lease. No subtenant shall have any right to conduct an audit and
no assignee shall conduct an audit for any period during which such assignee is
not in possession of the Premises. In the event that Tenant elects to audit in
accordance with this Section, such audit must be conducted by an independent
nationally recognized accounting firm that is not being compensated by Tenant on
a contingency fee basis.




8.

ALTERATIONS




8.01. Fixtures and Personal Property. Tenant, at Tenant's sole cost and expense,
may install necessary trade fixtures, equipment and furniture in the Premises,
provided that such items are installed and removable without structural damage
to the Building. Landlord reserves the right to approve or disapprove curtains,
draperies, shades, paint and other interior improvements visible from outside
the Premises on wholly aesthetic grounds. Landlord may remove or replace such
items at Tenant's sole cost and expense if Tenant fails to obtain Landlord's
written approval prior to installation. Said trade fixtures, equipment and
furniture shall remain Tenant's property and shall be removed by Tenant prior to
expiration of the Term or earlier termination of the Lease. Tenant shall assume
the risk of damage to any of Tenant's trade fixtures, equipment and furniture.
Tenant shall repair, at Tenant's sole cost and expense, all damage caused by the
installation or removal of trade fixtures, equipment and furniture. If Tenant
fails to remove the foregoing items on termination of this Lease, Landlord may
keep and use them or remove any of them and cause them to be stored or sold in
accordance with applicable law, at Tenant's sole cost and expense.

8.02. Alterations. Tenant shall not make or allow to be made any alterations,
additions, or improvements to the Premises, either at the inception of this
Lease or subsequently during the Term, without obtaining the prior written
consent of Landlord. With respect to any alterations, additions, or improvements
approved by Landlord, Tenant shall, at Landlord's election, remove such
alterations, additions or improvement at Tenant's expense prior to expiration of
the Term or earlier termination of the Lease and repair any damage caused by
said removal. All alterations, additions and improvements shall remain the
property of Tenant until termination of this Lease, at which time they shall be
and become the property of Landlord if Landlord so elects; provided, however,
that Landlord may, at Landlord's option, upon written notice to Tenant on or
before ninety (90) days after termination of the Lease, require that Tenant, at
Tenant's expense, immediately remove any or all alterations, additions, and
improvements made by Tenant and restore the Premises to their condition existing
prior to the construction of any such alterations, additions or improvements. If
Tenant fails to timely remove such alterations, additions or improvements or
Tenant's trade fixtures, equipment or furniture, Landlord may keep and use them
or remove any of them and, in the case of trade fixtures, equipment or
furniture, cause them to be stored or sold accordance with applicable law, all
at Tenant's sole cost and expense. The terms of the preceding two sentences
shall survive the termination of the Lease. Tenant shall deliver to Landlord
full and complete plans and specifications of all such alterations, additions or
improvements, and no such work shall be commenced by Tenant until Landlord has
given its written approval thereof and Tenant has acquired all applicable
permits therefore required by governmental authorities. Landlord does not
expressly or implicitly covenant or warrant that any plans or specifications
submitted by Tenant and reviewed or approved by Landlord are safe or that the
same comply with any Regulations. Further, Tenant shall indemnify, defend (by
counsel reasonably acceptable to Landlord) and hold Landlord harmless from any
loss, cost or expense, including attorneys' fees and costs, incurred by Landlord
as a result of any defects in design, materials or workmanship resulting from
Tenant's alterations, additions or improvements to the Premises. All repairs,
alterations, additions, and restoration by Tenant hereinafter required or
permitted shall be done in a good and workmanlike manner and in compliance with
all Regulations and requirements of the insurers of the Building. Tenant shall
reimburse Landlord for Landlord's reasonable charges and expenses for reviewing
and approving or disapproving plans and specifications and any other documents
for any alterations proposed by Tenant. Tenant shall require that any
contractors used by Tenant be licensed and carry a commercial general liability
insurance policy in such amounts as Landlord may reasonably require. Landlord
may require proof of such insurance prior to commencement of any work on the
Premises.




9. UTILITIES AND EASEMENTS 9.01. Utilities.




a.

Services Provided by Landlord. As part of the Operating Expenses, Landlord shall
provide heating, ventilation and air conditioning (during the hours of 7 a.m. to
6 p.m. Monday through Friday), and janitorial services (five (5) nights per
week) as reasonably required, reasonable amounts of electricity for normal
lighting and office machines, water for reasonable and normal drinking and
lavatory use, and replacement light bulbs and/or florescent tubes and ballasts
for standard overhead fixtures. If any such utility services are not separately
metered to the Premises, Tenant shall pay at Landlord's option, either Tenant's
Share or a reasonable proportion to be determined by Landlord of all charges
jointly metered with other premises in the Building.




b.

Services Exclusively to Tenant. Tenant shall pay for all water, gas, heat,
light, power, telephone and other utilities and services specially or
exclusively supplied and/or metered exclusively to the Premises, or to Tenant,
together with any taxes thereon. If any such services are not separately metered
to the Premises, Tenant shall pay at Landlord's option, either Tenant Share or a
reasonable proportion to be determined by Landlord of all charges jointly
metered with other premises in the building.




C.

Hours of Service. Said services and utilities shall be provided during generally
accepted business days and hours or such other days or hours as may hereafter be
set forth. Utilities and services required at other times shall be subject to
advance request and reimbursement by Tenant to Landlord of the cost thereof.
















7

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

d.

Excess Usage by Tenant. Tenant shall not make connection to the utilities except
by or through existing outlets and shall not install or use machinery or
equipment in or about the Premises that uses excess water, lighting or power, or
suffer or permit any act that causes extra burden upon the utilities or
services, including but not limited to security services, over standard office
usage or the Property. Landlord shall require Tenant to reimburse Landlord for
any excess expense or costs that may arise out of breach of this subparagraph by
Tenant. Landlord may, in its sole discretion, install at Tenant's expense
supplemental equipment and/or separate metering applicable to Tenant's excess
usage or loading.




e.

Interruptions. Provided that Landlord has not been grossly negligent, there
shall be no abatement of rent and Landlord shall not be liable in any respect
whatsoever for the inadequacy, stoppage, interruption or discontinuance of any
utility or service due to riot, strike, labor dispute, breakdown, accident,
repair or other cause beyond Landlord's reasonable control or in cooperation
with governmental request or directions.




9.02. Easements. Landlord reserves to itself the right, from time to time, to
grant, without the consent or joinder of Tenant, such easements, rights and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps, covenants, conditions and restrictions, so long as such easements,
rights, dedications, maps, covenants, conditions and restrictions do not
unreasonably interfere with the use of the Premises by Tenant. Tenant agrees to
sign and deliver within ten (10) days after request by Landlord any documents
reasonably requested by Landlord to effectuate any such easement rights,
dedications, maps, covenants, conditions or restrictions.




10. USE OF PREMISES




10.01. General. Tenant shall use and occupy the Premises only for the Permitted
Uses, or any other legal use which is reasonably comparable thereto, and for no
other purpose (Landlord may consider such factors as tenant mix in determining
whether a use is reasonably comparable). Tenant shall not use or permit the use
of the Premises in a manner that is unlawful, creates damage, waste or a
nuisance, or that disturbs owners and/or occupants of, or causes damage to
neighboring properties. Landlord shall not unreasonably withhold or delay its
consent to any written request for a modification of the Permitted Uses so long
as the same will not impair the structural integrity of the improvements on the
Premises or the mechanical or electrical systems therein, and is not
significantly more burdensome to the Premises. If Landlord elects to withhold
consent, Landlord shall within five (5) business days after such request give
written notification of same, which notice shall include an explanation of
Landlord's objections to the change in use. Tenant agrees, by Tenant's entry,
that Tenant has conducted an investigation of the Premises and the acceptability
of the Premises for Tenants use, to the extent that such investigation might
affect or influence Tenant's execution of this Lease. Tenant acknowledges that
Landlord has made no representations or warranties in connection with the
physical condition of the Premises, Tenant's use of the same, or any other
matter upon which Tenant has relied directly or indirectly for any purpose.




10.02. Hazardous Materials. Tenant shall strictly comply with all Regulations
now or hereinafter mandated or advised by any federal, state, local or other
governmental agency with respect to the use, generation, storage, or disposal of
hazardous, toxic, or radioactive materials (collectively, "Hazardous
Materials"). As herein used, Hazardous Materials shall include, but not be
limited to, those materials identified in Sections 66680 through 66685 of Title
22 of the California Administrative Code, Division 4, Chapter 30, as amended
from time to time, and those substances defined as "hazardous substances,"
"hazardous materials," "hazardous wastes," "toxic substances," or other similar
designations in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et s~Mc., the
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et sec., the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et S~Mc., and
California Health and Public Safety Code Section 25117. Tenant shall not cause,
or allow anyone else to cause, any Hazardous Materials to be used, generated,
stored, released or disposed of in, on or about the Property without the prior
written consent of Landlord, which consent may be withheld in the sole
discretion of Landlord, and which consent may be revoked at any time. Tenant's
indemnification of Landlord pursuant to Section 6. 10, above, shall extend to
all liability, including all foreseeable and unforeseeable consequential
damages, directly arising out of the use, generation, storage, release or
disposal of Hazardous Materials by Tenant or any person on the Premises during
the Term, including, without limitation, the cost of any required or necessary
repair, cleanup, or detoxification and the preparation of any closure or other
required plans, whether such action is required or necessary prior to or
following the termination of this Lease. Neither the written consent by Landlord
to the use, generation, storage, or disposal of Hazardous Materials nor the
strict compliance by Tenant with all Regulations pertaining to Hazardous
Materials shall excuse Tenant from Tenant's indemnification obligation pursuant
to this Section, which obligation shall survive the termination of this Lease.
Landlord, its lenders and its consultants shall have the right to enter into the
Premises any time, in the case of an emergency, and otherwise at reasonable
times, for the purpose of inspecting the condition of the Premises and for
verifying compliance by Tenant with this Lease. The cost of any such inspections
shall be paid by Landlord, unless a violation of any Regulation, or a
contamination is found to exist or be imminent, or the inspection is requested
or ordered by a governmental authority. In such case, Tenant shall upon request
reimburse Landlord for the cost of such inspections, so long as such inspection
is reasonably related to the violation or contamination.




10.03. Environmental Disclosure. Should Tenant wish to use, generate or store
Hazardous Materials on or about the Property, Tenant shall complete, execute and
deliver to Landlord an Environmental Disclosure Statement (the "Environmental
Disclosure") in the form of Exhibit F, and Tenant shall certify to Landlord all
information contained in the Environmental Disclosure as true and correct to the
best of Tenant's knowledge and belief. The completed Environmental Disclosure
shall be deemed incorporated into this Lease for all purposes, and Landlord
shall be entitled to rely fully on the information contained therein. In the
event Tenant provides an Environmental Disclosure, on each anniversary of the
Commencement Date (each such date is hereinafter referred to as a "Disclosure
Date"), until and including the first Disclosure Date occurring after the
expiration or sooner termination of this Lease, Tenant shall disclose to
Landlord, in writing, the names and amounts of all Hazardous Materials, or any
combination thereof, which were stored, generated, used or disposed of on, under
or about the Premises for the twelve-month period prior to and after each
Disclosure Date, or which Tenant intends to store, generate, or use on, under or
about the Premises. At Landlord's option, Tenant shall, execute and deliver to
Landlord an Environmental Disclosure as the same may be modified by Landlord
from time to time whether or not Tenant wishes to use, generate or store
Hazardous Materials on or about the Property.




10.04. Reclaimed Water. In the event the Property uses reclaimed water, Tenant
acknowledges that Tenant shall comply with all Regulations governing the use
thereof. Landlord may periodically conduct such tests as may be reasonably
necessary for the use of reclaimed water, including a dual shut down test to
establish that there exists no cross over in water systems, and the reasonable
costs thereof shall be an Operating Expense.

10.05. Signs. Any sign placed by Tenant on the Premises shall contain only
Tenant's name and no advertising material, and shall otherwise comply with the
sign criteria set forth in Exhibit G and all Regulations. No sign (including,
but not limited to, signs advertising an assignment or subletting) shall be
placed on the exterior of the Premises without Landlord's written approval of
the location, material, size, design and content thereof nor without Tenant's
obtaining any necessary permit therefore. If Landlord installs a sign for
Tenant, Tenant shall reimburse Landlord for any costs incurred by Landlord
within five (5) days of demand by Landlord. Tenant shall remove any sign upon
termination of this Lease, using a contractor reasonably acceptable to Landlord,
and shall return the Premises to their condition prior to the placement of said
sign (including completing all necessary repainting and patching).




10.06. Parking. Landlord shall not be liable to Tenant nor shall this Lease be
affected if any parking is impaired by moratorium, initiative, referendum or
Regulation or by the operations of any other tenant. Any monetary obligations
imposed relative to parking rights with respect to the Premises shall be
considered as Tax Expenses and shall be paid by Tenant under Section 5. Landlord
grants Tenant the













8

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

right to use the number of parking spaces located in the parking areas adjoining
the Premises as set forth in Section 1.01, with the specific parking spaces and
rules regulating the use thereof to be designated, from time to time, by
Landlord. Tenant shall control Tenant's employees, agents, customers, visitors,
invitees, licensees, contractors, assignees and subtenants ("Tenant's Parties")
in such a manner that Tenant and Tenant's Parties cumulatively do not exceed the
parking allocation specified in Section 1.01 Defined Terms at any time. Landlord
may take such actions or incur such cost which it deems reasonably necessary to
enforce the proper parking on the property, including the reasonable allocation
to Tenant of all costs and expenses to do so. Tenant shall not use the areas
outside of the Premises for the placement of dumpsters, refuse collection,
outdoor storage or parking of cars and/or pickup trucks which are not in working
order.




10.07. Telephone and Telecommunications Services. Tenant acknowledges and agrees
that all telephone and telecommunications services desired by Tenant shall be
ordered and utilized at the sole cost and expense of Tenant. Unless Landlord
otherwise requests or consents in writing, all of Tenant's telecommunications
equipment shall be and remain solely in the Tenant's Premises and, if
applicable, and in accordance with rules, regulations and conditions adopted by
Landlord from time to time, the telephone closet(s) in the Building in which the
Tenant's Premises is located. Unless otherwise specifically agreed in writing,
Landlord shall have no responsibility for the maintenance of Tenant's
telecommunications equipment, including wiring, nor for any wiring or other
infrastructure to which Tenant's telecommunications equipment may be connected.
Landlord shall have the right, upon reasonable prior notice to Tenant, to
interrupt or turn off telecommunications facilities in the event of emergency or
as necessary in connection with repairs to the Building or installation of
telecommunication equipment for other tenants of the Building. Any and all
telecommunications equipment installed in the Tenant's Premises or elsewhere in
the Building by or on behalf of Tenant, including wiring, or other facilities
for telecommunications transmittal, shall be removed prior to the expiration or
earlier termination of the Lease Term, by Tenant at its sole cost and expense,
with the cost thereof to be paid as Additional Rent. Landlord shall have the
right, however, upon written notice to Tenant, given no later than thirty (30)
days prior to the expiration or earlier termination of the Lease Term, to
require Tenant to abandon and leave in place, without additional payment to
Tenant or credit against Rent, any and all telecommunications wiring and related
infrastructure, or selected components thereof, whether located in Tenant's
Premises or elsewhere in the Building. Tenant shall not utilize any wireless
communications equipment (other than usual and customary cellular telephones),
including antenna and satellite receiver dishes, within Tenant's Premises or the
Building, without Landlord's prior written consent, which consent shall not be
unreasonably withheld.




11.

DAMAGE AND DESTRUCTION




11.01. Reconstruction. If the Building is damaged or destroyed, Landlord shall,
except as hereinafter provided, diligently repair or rebuild the Building to
substantially the condition in which the Building existed immediately prior to
such damage or destruction, provided that insurance is available to pay one
hundred percent (100%) or more of the cost of such restoration, excluding the
deductible amount. Landlord shall not be obligated to repair any improvements
made or paid for by the Tenant.




11.02. Rent Abatement. Base Rent shall be abated proportionately, but only to
the extent of any proceeds received by Landlord from rental abatement insurance
described in Section 6.06, during any period when, by reason of such damage or
destruction, Landlord reasonably determines that there is substantial
interference with Tenant's use of the Premises, having regard to the extent to
which Tenant may be required to discontinue Tenant's use of the Premises. Such
abatement shall commence upon the date of such damage or destruction and end
upon substantial completion by Landlord of the repair or reconstruction which
Landlord is obligated or undertakes to do. If Landlord reasonably determines
that continuation of business is not practical pending reconstruction, Base Rent
shall abate to the extent of proceeds from rental abatement insurance until
reconstruction is substantially completed or until business is totally or
partially resumed, whichever occurs earlier.

11.03. Option to Terminate. If the Building is damaged or destroyed to the
extent that Landlord determines that the Building cannot, with reasonable
diligence, be fully repaired or restored by Landlord within one hundred eighty
(180) days after the date of the damage or destruction, notwithstanding the fact
that the Premises have not been totally damaged or destroyed, the sole right of
both Landlord and Tenant shall be the option to terminate this Lease. Landlord's
determination with respect to the extent of damage or destruction shall be
conclusive on Tenant. Landlord shall notify Tenant of Landlord's determination,
in writing, within thirty (30) days after the date of the damage or destruction.
If Landlord determines that the Building can be fully repaired or restored
within the one hundred eighty (180) day period, or if Landlord determines that
such repair or restoration cannot be made within said period but neither party
elects to terminate within thirty (30) days from the date of said determination,
this Lease shall remain in full force and effect and Landlord shall diligently
repair and restore the damage as soon as reasonably possible.

11.04. Uninsured Casualty. In the event the Building is damaged or destroyed and
is not fully covered by the insurance proceeds received by Landlord under the
insurance policies required under Section 6.02, Landlord may terminate this
Lease by written notice to Tenant given within thirty (30) days after the date
of Landlord's receipt of written notice from Landlord's insurance company that
said damage or destruction is not so covered. If Landlord does not elect to
terminate this Lease, the Lease shall remain in full force and effect, and the
Building shall be repaired and rebuilt in accordance with the provisions for
repair set forth in Section 11.01.




11.05. Waiver. With respect to any damage or destruction which Landlord is
obligated to repair or may elect to repair under the terms of this Section 11,
Tenant waives all rights to terminate this Lease pursuant to rights otherwise
presently or hereafter accorded by law to tenants, including, without
limitation, any rights arising pursuant to California Civil Code Sections 1932
and 1933.




12.

EMINENT DOMAIN

12.01. Total Condemnation. If all of the Premises is taken under the power of
eminent domain or sold in lieu of condemnation, for any public or quasi-public
use or purpose ("Condemned"), this Lease shall terminate as of the date of title
vesting in suchproceeding, and Rent shall be adjusted to the date of
termination. Tenant shall immediately notify Landlord of any such occurrence.




12.02. Partial Condemnation. If any portion of the Premises is Condemned, and
such partial condemnation renders the Premises unusable for Tenant's business,
as reasonably determined by Landlord, or if a substantial portion of the
Building is Condemned as reasonably determined by Landlord, this Lease shall
terminate as of the date of title vesting in such proceeding and rent shall be
adjusted to the date of termination. If such partial condemnation does not
render the Premises unusable for the business of Tenant or less than a
substantial portion of the Building is Condemned, Landlord shall promptly
restore the Premises to the extent of any condemnation proceeds recovered by
Landlord, less the portion thereof lost in such condemnation, and this Lease
shall continue in full force and effect except that after the date of such title
vesting the Base Rent, Tenant's Share of Tax Expenses, Tenant's share of
Insurance Expenses, and Tenant's Share of Operating Expenses shall be adjusted
as reasonably determined by Landlord. Tenant hereby waives the provisions of
California Code of Civil Procedure Section 1265.130 permitting a court of law to
terminate this Lease.




12.03. Landlord's Award. If the Premises are wholly or partially Condemned,
Landlord shall be entitled to the entire award paid for such condemnation,
subject to the provisions of Section 12.04, and Tenant waives any claim to any
part of the award from Landlord or the condemning authority.













9

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

12.04. Tenant's Award. Tenant shall have the right to recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded to Tenant in connection with loss of good will and costs in
removing Tenant's merchandise, furniture, fixtures, leasehold improvements and
equipment to a new location.




12.05. Temporary Condemnation. In the event the Premises is temporarily
Condemned, as reasonably determined by Landlord, this Lease shall remain in
effect and Tenant shall receive any award made for such condemnation. If a
temporary condemnation remains in effect at the expiration or earlier
termination of this Lease, Tenant shall pay Landlord the reasonable cost of
performing any obligations required of Tenant by this Lease with respect to the
surrender of the Premises, and upon such payment Tenant shall be excused from
such obligations. If a temporary condemnation is for a period which extends
beyond the Term, this Lease shall terminate as of the date of occupancy by the
condemning authority, the award shall be distributed as provided in Sections
12.03 and 12.04 above, and Rent shall be adjusted to the date of such occupancy.




12.06. Delivery of Documents. Tenant shall immediately execute and deliver to
Landlord all instruments required to effectuate the provisions of this Section
12.




13. DEFAULT




13.01. Events of Default. The occurrence of any of the following events shall
constitute an "Event of Default" by Tenant with or without notice from Landlord:




a.

Vacating or Abandoning. Vacating or abandoning the Premises;




b.

Payment. Failure to pay Rent when due hereunder;




c.

Performance. Default in the performance of Tenant's covenants, agreements and
obligations hereunder, except default in the payment of Rent, the default
continuing for fifteen (15) days after notice thereof from Landlord;




d.

Assignment. A general assignment by Tenant for the benefit of creditors;




e.

Bankruptcy. The filing of a voluntary petition by Tenant or the filing of an
involuntary petition by any of Tenant's creditors seeking the rehabilitation,
liquidation or reorganization of Tenant under any law relating to bankruptcy;




f.

Receivership. The appointment of a receiver or other custodian to take
possession of substantially all of Tenant's assets or this leasehold;




g.

Insolvency, Dissolution, Etc. Tenant's insolvency or inability to pay Tenant's
debts, or failure generally to pay Tenant's debts when due; or any court
entering a decree or order directing the winding up or liquidation of Tenant or
of substantially all of Tenant's assets; or Tenant taking any action toward the
dissolution or winding up of Tenant's affairs or the cessation or suspension of
Tenant's use of the Premises;




h.

Attachment. Attachment, execution or other judicial seizure of substantially all
of Tenant's assets or this leasehold;




i.

Estoppel/Financial Statements. Tenant's failure to deliver to Landlord an
Estoppel Certificate mandated by Section 15.01 or a Financial Statement mandated
by Section 16.02 within ten (10) days after Landlord's written request;




j.

False Financial Statements. The discovery that any Financial Statement of Tenant
or any Guarantor given to Landlord was materially false; or




k.

Guarantor. If the performance of Tenant's obligations under this Lease is
guaranteed: (i) the death of Guarantor, (ii) the termination of a Guarantor's
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor's becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor's refusal to honor the guaranty, or (v) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Tenant's failure, within sixty (60) days following written notice of any such
event, to provide written alternative assurance or security, which, when coupled
with the then existing resources of Tenant, equals or exceeds the combined
financial resources of Tenant and the Guarantor that existed at the time of
execution of this Lease.

Tenant hereby waives the redemption provisions of California Code of Civil
Procedure Sections 1174 and 1179. 13.02. Landlord's Remedies.

a.

Abandonment. If Tenant abandons the Premises, at Landlord's election, this Lease
shall continue in effect. Landlord shall not be deemed to have terminated this
Lease other than by written notice of termination from Landlord, and Landlord
shall have all of the remedies of a landlord provided by California Civil Code
Section 1951.4. After abandonment of the Premises by Tenant, Landlord may give
notice of termination.

b.

Termination. Following the occurrence of any Event of Default, Landlord shall
have the right, as long as the Event of Default continues, to terminate this
Lease by written notice to Tenant setting forth: (i) the Event of Default; (ii)
the requirements to cure it; and (iii) a demand for possession, which shall be
effective either three (3) days after it is given or upon expiration of the time
specified in Section 13.01 hereinabove, whichever occurs later.




c.

Re-entry. Following termination under Section 13.02 above, without prejudice to
other remedies Landlord may have by reason of Tenant's default or such
termination, Landlord may: (i) peaceably re-enter the Premises upon voluntary
surrender by Tenant or remove Tenant therefrom and any other persons occupying
the Premises, using such legal proceedings as may be available; (ii) repossess
the Premises or relet the Premises or any part thereof for such term (which may
be for a term extending beyond the Term), at such rental and upon such other
terms and conditions as Landlord in Landlord's sole discretion shall determine,
with the right to make reasonable alterations and repairs to the Premises; and
(iii) remove all personal property therefrom.

d.

Recovery. Following termination under Section 13.02.b above, Landlord shall have
the rights and remedies of a landlord provided by California Civil Code Section
1951.2. The amount of damages Landlord may recover following termination under
subsection (b) above shall include: (i) the worth at the time of the award of
the amount by which the unpaid Rent and other amounts which had been earned at
the time of termination; (ii) the worth at the time of the award of the amount
by which the unpaid Rent which would have been earned after termination until
the time of the award exceeds the amount of such rental loss that the Tenant
proves could have been reasonably avoided; (iii) the worth at the time of the
award of the amount by which the unpaid
















10

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

Rent for the balance of the Term after the time of the award exceeds the amount
of rental loss Tenant proved could be reasonably avoided; and (iv) any other
amount necessary to compensate Landlord for all detriment proximately caused by
Tenant's Failure to perform its obligations under this Lease. The "worth at the
time of the award" of the amount referred to in (iii) above shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).




e.

Right to Possession. In accordance with California Civil Code Section 1951.4,
Landlord may continue the Lease and Tenant's right to possession and recover the
Rent as it becomes due, in which event Tenant may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect Landlord's interests, shall not constitute
a termination of the Tenant's right to possession.




f.

Additional Remedies. In addition to the foregoing remedies and so long as this
Lease is not terminated, Landlord shall have the right to remedy any default of
Tenant, to maintain or improve the Premises without terminating this Lease, to
incur expenses on behalf of Tenant in seeking a new subtenant, to cause a
receiver to be appointed to administer the Premises and new or existing
subleases and to add to the Rent payable hereunder all of Landlord's reasonable
costs in so doing, with interest at the maximum rate permitted by law from the
date of such expenditure until the same is repaid.




g.

Other. If Tenant causes or threatens to cause a breach of any of the covenants,
terms or conditions contained in this Lease, Landlord shall be entitled to
obtain all sums held by Tenant, by any trustee or in any account provided for
herein, to enjoin such breach or threatened breach, and to invoke any remedy
allowed at law, in equity, by statute or otherwise as though re-entry, summary
proceedings and other remedies were not provided for in this Lease. If a notice
and grace period required under Section 13.01 was not previously given, a notice
to pay rent or quit, or to perform or quit given to Tenant under the unlawful
detainer statute (California Code of Civil Procedure Sections 1161 et SeMc .)
shall also constitute the notice required by Section 13.01. In such case, the
applicable grace period required by Paragraph 13.01 and the unlawful detainer
statute shall run concurrently, and the failure of Tenant to cure the Event of
Default within the greater of the two such grace periods shall constitute both
an unlawful detainer and a breach of this Lease entitling Landlord to the
remedies provided for in this Lease and/or by said statue.




h.

Cumulative. Each Right and remedy of Landlord provided for in this Lease or now
or hereafter existing at law, in equity, by statue or otherwise, shall be
cumulative and shall not preclude Landlord from exercising any other rights or
remedies provided for in this Lease or now or hereafter existing at law or
equity, by statue or otherwise.




i.

Indemnification. Nothing in this Section 13 shall affect the right of Landlord
to indemnification by Tenant in accordance with Section 6.10 for liability
arising from personal injuries or property damage prior to the termination of
this Lease.




14. ASSIGNMENT AND SUBLETTING




14.01. Approval. Tenant shall not assign, sublease, mortgage, pledge or
otherwise transfer this Lease, in whole or in part, nor sublet or permit
occupancy by any party other than Tenant of all or any part of the Premises
without Landlord's prior written consent which shall not be unreasonably
withheld, conditioned or delayed. If Tenant is a corporation, limited liability
company or a partnership, the transfer of fifty percent (50%) or more of the
beneficial ownership interest of the corporate stock, membership interests or
partnership interests of Tenant, as the case may be, shall constitute an
assignment hereunder for which such consent is required. This Lease may not be
assigned by operation of law. Any purported assignment or subletting contrary to
the provisions hereof shall be void. Notwithstanding that Landlord shall have no
legal obligation to do so, if Landlord should decide in the future to permit an
assignment or subletting, such consent by Landlord to any assignment or
subletting shall not constitute a consent to any subsequent assignment or
subletting. Under no circumstances shall this lease be assigned, sublet, or
assumed, in whole or in part, unless Landlord receives adequate assurance of
future performance of all the terms and conditions of the Lease. Such adequate
assurance shall include adequate assurance: (a) of the source of Rent due under
the Lease; (b) that the assignment, subletting, or assumption of the Lease shall
not cause any breach in any respect of any provision in any other lease,
financing agreement, or master agreement relating to the Building or Property;
and (c) that the assignment, subletting, or assumption shall not disrupt in any
respect any tenant mix or balance in the Building or on the Premises. Tenant
shall pay promptly upon billing any and all attorneys' fees and other costs
reasonably incurred by Landlord for the review or preparation of any documents
in connection with a proposed assignment or sublease.

The provisions of this Section 14.01 to the contrary notwithstanding, Tenant
shall have the right, without Landlord's consent, but with written notice of
such event, to enter into an assignment or sublease with: (i) a parent
corporation or entity; (ii) any subsidiary corporation or entity of Tenant or of
Tenant's parent corporation or entity; (iii) an affiliated entity in which
tenant or its parent corporation or entity, or the subsidiaries of either of
them, holds a majority of the outstanding shares or ownership interestl or (iv)
a purchaser or transferee of all or substantially all of Tenant's stock, assets
and business operations, or a portion of Tenant's stock, assets or operations
(each and any of the foregoing being referred to as a "Permitted Transfer"). If
Tenant assigns the Lease or sublets the Premises pursuant to a Permitted
Transfer, Tenant shall promptly following the effective date thereof deliver
written notice of such transfer to Landlord, which in the case of an assignment
shall include documentation evidencing the assignee's assumption of Tenant's
obligations under this Lease and, in the case of subletting, a copy of the
sublease.







14.02. Landlord Option.

a.

Right to Cancel. In connection with any proposed assignment or sublease,
Landlord shall have the option to cancel and terminate this Lease if the request
is to assign the Lease or to sublet all of the Premises; or, if the request is
to sublet a portion of the Premises only, to cancel and terminate this Lease
with respect to such portion. Landlord may exercise said option by notifying
Tenant in writing within thirty (30) days after Landlord's receipt from Tenant
of such request, and in each case such cancellation or termination shall occur
as of the date set forth in Landlord's notice of exercise of such option, which
shall not be less than sixty (60) days nor more than one hundred twenty (120)
days following the giving of such notice.




b.

Cancellation. If Landlord exercises Landlord's option to cancel this Lease or
any portion thereof, Tenant shall surrender possession of the Premises, or the
portion thereof which is the subject of the option, as the case may be, on the
date set forth in such notice in accordance with the provisions of this Lease
relating to surrender of the Premises at the expiration of the Term. If this
Lease is canceled as to a portion of the Premises only, Rent after the date of
cancellation shall be abated on a pro rata basis, as determined by Landlord.
After any such cancellation, Landlord may directly lease the Premises to any
party, including, without limitation, any party with whom Tenant previously
discussed an assignment or subletting.




c.

Noncancellation. If Landlord does not exercise Landlord's option to cancel this
Lease pursuant to the foregoing provisions, Landlord may withhold Landlord's
consent to such proposed assignment or subletting, provided such consent is not
unreasonably withheld.













11

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

14.03. Bonus Rental. If Tenant receives rent or other consideration for any
assignment or sublease in excess of the Rent or, in case of the sublease of a
portion of the Premises, in excess of such Rent that is fairly allocable to such
portion, as determined by Landlord, after appropriate adjustments to assure that
all other payments required hereunder are appropriately taken into account,
Tenant shall pay Landlord fifty percent (50%) of the difference between each
such payment of rent or other consideration and the Rent required hereunder
after first deducting reasonable leasing commissions, attorneys' fees, and other
costs incurred by Tenant in connection with the assignment or sublease.




14.04. Scope. If this Lease is (a) assigned, (b) the underlying beneficial
interest of Tenant is transferred or (c) the Premises or any part thereof is
sublet or occupied by anyone other than Tenant, Landlord may collect rent from
the assignee, subtenant or occupant and apply the net amount collected to the
Rent herein reserved and apportion any excess rent so collected in accordance
with the terms of Section 14.03; provided that no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or the
acceptance of the assignee, subtenant or occupant as tenant, or a release of
Tenant from the further performance by Tenant or covenants on the part of Tenant
herein contained. No assignment or subletting shall affect the continuing
liability of Tenant (which, following assignment, shall be joint and several
with the assignee), and Tenant shall not be released from performing any of the
terms, covenants and conditions of this Lease.

14.05. Release. The term "Landlord" as used herein shall mean the owner or
owners at the time in question of the fee title to the Premises, or, if this is
a sublease, of the Tenant's interest in the prior lease. In the event of a
transfer of Landlord's title or interest in the Premises or this Lease, Landlord
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Landlord. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Landlord shall be relieved of
all liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by Landlord. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Landlord shall
be binding only upon the Landlord as hereinabove defined.

14.06. Holding Over. Tenant has no right to retain possession of the Premises or
any part thereof beyond the expiration or termination of this Lease. In the
event that Tenant holds over, then the Monthly Base Rent shall be increased to
one hundred twenty five percent (125%) of the Monthly Base Rent applicable
during the month immediately preceding the expiration or termination. Nothing
contained herein shall be construed as consent by Landlord to any holding over
by Tenant.




14.07. Waiver. Tenant waives notice of any default of any assignee or sublessee
and agrees that Landlord may, at Landlord's option, proceed against Tenant
without having taken action against or joined such assignee or sublessee, except
that Tenant shall have the benefit of any indulgences, waivers and extensions of
time granted to any such assignee or sublessee.




15.

ESTOPPEL CERTIFICATE, ATTORNMENT AND SUBORDINATION




15.01. Estoppel Certificate. Within ten (10) days after request by Landlord,
Tenant shall deliver, in recordable form, an estoppel certificate in the form
determined by Landlord or Landlord's mortgagee or purchaser, to any proposed
mortgagee, purchaser or Landlord. Tenant's failure to deliver said statement in
such time period shall be conclusive upon Tenant that (a) this Lease is in full
force and effect, without modification except as may be represented by Landlord;
(b) there are no uncured defaults in Landlord's performance and Tenant has no
right of offset, counterclaim or deduction against Rent hereunder; and (c) no
more than one month's Rent has been paid in advance.




15.02. Attornment. Tenant shall, if requested, attom to the purchaser upon a
foreclosure, sale of a grant of a deed in lieu of foreclosure of the Property,
and recognize such purchaser as Landlord under this Lease in the event of (a) a
foreclosure proceeding; (b) the exercise of the power of sale under any mortgage
or deed of trust made by Landlord, Landlord's successors or assigns which
encumbers the Premises, any part thereof, or (c) the termination of a ground
lease; or (d) a sale of the Property.




15.03. Subordination. The rights of Tenant hereunder are subject and subordinate
to the lien of any mortgage or lien resulting from any other method of financing
or refinancing, now or hereafter in force against the Premises, and to all
advances made upon the security thereof, provided, however, that notwithstanding
such subordination, so long as the Tenant is not in default under this Lease,
this Lease shall not be terminated or subject to termination by any trustees
sale, action to enforce the security or proceeding or action in foreclosure. If
requested, Tenant shall execute whatever documentation may be required to
further effect the provisions of this Section 15.03.




16.

MISCELLANEOUS

16.01. Waiver. No waiver by Landlord of any default or breach of any covenant by
Tenant hereunder shall be implied from any omission by Landlord to take action
on account of such default if such default persists or is repeated, and no
express waiver shall affect any default other than the default specified in the
waiver and then said waiver shall be operative only for the time and to the
extent therein stated. Waivers of any covenant, term or condition contained
herein by Landlord shall not be construed as a waiver of any subsequent breach
of the same covenant, term or condition. The consent or approval by Landlord to
any act of Tenant requiring further consent or approval by Landlord shall not be
deemed to waive or render unnecessary Landlord's consent or approval to any
subsequent similar acts. No waiver by Landlord of any provision under this Lease
shall be effective unless in writing and signed by Landlord. Landlord's
acceptance of full or partial payment of Rent during the continuance of any
breach of this Lease shall not constitute a waiver of any such breach of this
Lease. Efforts by Landlord to mitigate the damages caused by Tenant's breach of
this Lease shall not be construed as a waiver of Landlord's right to recover
damages under Section 13.

16.02. Financial Statements. Within ten (10) days after Landlord's written
request, Tenant shall deliver to Landlord current audited financial statements
of Tenant and any Guarantor.

16.03. Accord and Satisfaction. No payment by Tenant of a lesser amount than the
Rent nor any endorsement on any check or letter accompanying any check or
payment as Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord's right
to recover the balance of such Rent or to pursue other remedies.




16.04. Limitation of Landlord's Liability. The obligations of Landlord under
this Lease are not personal obligations of the individual partners, directors,
members, managers, officers and shareholders of Landlord, and Tenant shall look
solely to the Building for satisfaction of any liability and shall not look to
other assets of Landlord nor seek recourse against the assets of the individual
partners, directors, members, managers, officers and shareholders of Landlord.




16.05. Entire Agreement. This Lease sets forth all the covenants, agreements,
conditions and understandings between Landlord and Tenant concerning the
Property, and there are no covenants, agreements, conditions or understandings,
either oral or written, between Landlord and Tenant other than as set forth
herein. No alteration, amendment, change or addition to this Lease shall be
binding upon Landlord and Tenant unless in writing and signed by both Landlord
and Tenant.




16.06. Time. Time is of the essence of this Lease



















12

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------




16.07. Attorneys' Fees. In any action which Landlord or Tenant brings to enforce
its respective rights hereunder, the unsuccessful party shall pay all costs
incurred by the prevailing party including reasonable attorneys' fees, to be
fixed by the court, and said costs and attorneys' fees shall be a part of the
judgment in said action.




16.08. Captions and Article Letters. The captions, article letters and table of
contents appearing in this Lease are inserted as a matter of convenience and in
no way define or limit the provisions of this Lease.




16.09. Severability. If any provision of this Lease or the application of any
such provision shall be held by a court of competent jurisdiction to be invalid,
void or unenforceable to any extent, the remaining provisions of this Lease and
the application thereof shall remain in full force and effect and shall not be
affected, impaired or invalidated.




16.10. Applicable Regulations. This Lease, and the rights and obligations of the
parties hereto, shall be construed and enforced in accordance with the laws of
the State of California.




16.11. Rules and Regulations. At all times during the Term, Tenant shall comply
with the rules and regulations ("Rules and Regulations") for the Building and
the Lot, as set forth in Exhibit H (and such amendments as Landlord may
reasonably adopt) attached hereto and by this reference made a part thereof.




16.12. Examination of Lease. Submission of this Lease to Tenant does not
constitute an option to Lease, and this Lease is not effective until execution
and delivery by both Landlord and Tenant.




16.13. Surrender. Upon the expiration or earlier termination of this Lease,
Tenant shall surrender the Premises to Landlord in the same condition as existed
on the date Tenant originally took possession thereof, including, but not
limited to, all interior walls cleaned, all interior painted surfaces repainted
in the original color, all holes in walls repaired, all carpets shampooed and
cleaned, all HVAC equipment in operating order and in good repair, and all
floors cleaned, waxed, and free of any Tenant-introduced marking or painting,
all to the reasonable satisfaction of Landlord. Tenant shall not commit or allow
any waste or damage to be committed on any portion of the Premises or Building.
All property that Tenant is required to surrender shall become Landlord's
property upon the termination of this Lease. Landlord may cause any of said
personal property that is not removed from the Premises within thirty (30) days
after the date of any termination of this Lease to be removed from the Premises
and store at Tenant's expense, or at Landlord's election said personal property
thereafter shall belong to Landlord without the payment of any consideration,
subject to the rights of any person holding a perfected security interest
therein. All keys to the Premises or any part thereof shall be surrendered to
Landlord upon expiration or sooner termination of the Term. Tenant shall give
written notice to Landlord at least thirty (30) days prior to vacating the
Premises and shall meet with Landlord for a joint inspection of the Premises at
the time of vacating, but nothing contained herein shall be construed as an
extension of the Term or as a consent by Landlord to any holding over by Tenant.
In the event of Tenant's failure to give such notice or participate in such
joint inspection, Landlord's inspection at or after Tenant's vacating the
Premises shall conclusively be deemed correct for purposes of determining
Tenant's responsibility for repairs and restoration.




16.14. Authority. If Tenant is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Tenant shall, within thirty (30)
days after request, deliver to Landlord satisfactory evidence of such authority.




16.15. Broker. Tenant warrants that it has had no dealings with any real estate
broker or agent other than the broker set forth in Section 1.01 ("Broker") in
connection with the negotiation of this Lease, and that it knows of no other
real estate broker or agent who is entitled to any commission or finder's fee in
connection with this Lease. Tenant agrees to indemnify Landlord and hold
Landlord harmless from and against any and all claims, demands, losses,
liabilities, lawsuits, judgments, costs and expenses (including without
limitation, attorneys' fees and costs) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of Tenant's dealings with
any real estate broker or agent other than Broker.




16.16. Landlord's Right to Perform. Upon Tenant's failure to perform any
obligation of Tenant hereunder, including without limitation, payment of
Tenant's insurance premiums, charges of contractors who have supplied materials
or labor to the Premises, etc., Landlord shall have the right to perform such
obligations of Tenant on behalf of Tenant and/or to make payment on behalf of
Tenant to such parties. Tenant shall reimburse Landlord the reasonable cost of
Landlord's performing such obligations on Tenant's behalf, including
reimbursement of any amounts that may be expended by Landlord, plus interest at
the maximum rate permitted by law as Additional Rent.




16.17. Modification for Lender. If, in connection with obtaining construction,
interim or permanent financing for the Building, the lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
shall not unreasonably withhold, delay or defer its consent thereto, provided
that such modifications do not materially increase the obligations of Tenant
hereunder or materially adversely affect the leasehold interest herby created or
Tenant's rights hereunder.




16.18. Landlord's Lien. In addition to any statutory lien for Rent in Landlord's
favor, Landlord shall have and Tenant hereby grants to Landlord a continuing
security interest for all Rent becoming due hereunder from Tenant, Upon all
goods, wares, equipment, fixtures, furniture, inventory, accounts, contract
rights, chattel paper and other personal property of Tenant situated on the
Premises, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in Rent shall first have been paid and
discharged. In the event of a default under this Lease, Landlord shall have, in
addition to any other remedies provided herein or by law, all rights and
remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Section 16.18 at public or private
sale upon ten (10) days notice to Tenant. Any statutory lien for rent is not
hereby waived, the express contractual lien herein granted being in addition and
supplementary thereto.




16.19. Relocation. Intentionally Omitted




16.20. Notices. All notices to be given hereunder shall be in writing and mailed
postage prepaid by certified or registered mail, return receipt requested, or
delivered by personal delivery, to Landlord's Address and Tenant's Address, or
to such other place as Landlord or Tenant may designate in a written notice
given to the other party. Notices shall be deemed served three (3) days after
the date of mailing.




16.21. Rider. A Lease Rider as indicated in Section 1.01 is attached hereto and
made a part hereof.


































13

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date and year
first above written.

LANDLORD

Jon Q. Reynolds, Trustee of the Jon Q. Reynolds and Ann S. Reynolds Family Trust
dated 12/23/92, David A. Brown, Trustee of the David A. Brown Family Trust dated
4/27/93, Cecilyn Breen, Mary Putnam Dee, Trustee of the Mary Putnam Dee
Revocable Living Trust dated 11/18/93, The Reynolds Family Partners, a
California general partnership, Judith B. Brown, Trustee of the Judith B. Brown
1992 Trust Agreement and Donald B. Putnam, Trustee of the Donald B. Putnam and
Alexandra Putnam Trusts dated 1/25/85, as Tenants-in-Common, more commonly known
as Wicks Partners (collectively, "Landlord")







___________/s/ David Brown_________

David A. Brown, Trustee of the David A. Brown Family Trust dated 4/27/93, as
agent for Wicks Partners

TENANT

Orban, CRL Systems, Inc., an Arizona corporation










By:____________/s/ Robert McMartin___________

Robert McMartin, Executive Vice President. CFO




By:________/s/ C. Jayson Brentlinger________

C. Jayson Brentlinger

President, CEO




NOTICE: If Tenant is a corporation or a limited liability company, Tenant's
authorized officers or members must sign on Tenant's behalf in accordance with
the provisions of a certified corporate or limited liability company resolution,
as the case may be. If Tenant is a general or limited partnership, all of the
general partners must sign this Lease, as indicated by the agreement of general
or limited partnership.





























































































































































14

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

LEASE RIDER

This Lease Rider is attached to and made a part of that certain Standard Form
Lease (the "Lease") dated OCTOBER 25, 2006 by and between Jon Q. Reynolds,
Trustee of the Jon Q. Reynolds and Ann S. Reynolds Family Trust dated 12/23/92,
David A. Brown, Trustee of the David A. Brown Family Trust dated 4/27/93,
Cecilyn Breen, Mary Putnam Dee, Trustee of the Mary Putnam Dee Revocable Living
Trust dated 11/18/93, The Reynolds Family Partners, a California general
partnership, Judith B. Brown, Trustee of the Judith B. Brown 1992 Trust
Agreement and Donald B. Putnam, Trustee of the Donald B. Putnam and Alexandra
Putnam Trusts dated 1/25/85, as Tenants-in-Common, more commonly known as Wicks
Partners (collectively, "Landlord"), as Landlord, and Orban, CRL Systems, Inc.,
an Arizona corporation, as Tenant, and constitutes additional covenants and
agreements thereto as set forth in the Lease, with the covenants and agreements
contained herein to prevail in the event of any conflict between the covenants
and agreements contained herein and those in the Lease. The capitalized terms
used and not otherwise defined herein shall have the same definitions as set
forth in the Lease.

17.

OPTION TO EXTEND TERM




a.

Option to Extend Term.




(i)

Landlord hereby grants to Tenant ONE ( 1 ) option (the "Option") to extend the
Term of the Lease for an additional consecutive term of FIVE ( 5 ) years (the
"Extension"), on the same terms and conditions as set forth in the Lease, except
the Monthly Base Rent shall be the amount determined and adjusted as set forth
below. The Option shall be exercised only by written notice delivered to
Landlord at least one hundred eighty (180) days, but not more than two hundred
seventy (270) days before the expiration of the Term of the Lease. If Tenant
fails to deliver Landlord written notice of the exercise of the Option within
the time period prescribed above, such Option shall lapse, and there shall be no
further right to extend the Term of the Lease. The Option shall be exercisable
by Tenant on the express conditions that (i) at the time of the exercise of such
Option, and thereafter at all times prior to the commencement of such Extension,
an Event of Default shall not have occurred under the Lease and (ii) Tenant has
not been ten (10) or more days late in the payment of Rent more than a total of
three (3) times during the Term of the Lease. If Tenant properly exercises an
Option, "Term", as used herein and in the Lease, shall be deemed to include the
Extension.




(ii)

The Option is personal to Orban, CRL Systems, Inc. If Tenant subleases any
portion of the Premises or assigns or otherwise transfers any interest under the
Lease prior to the exercise of the Option, the Option shall be void. If Tenant
subleases any portion of the Premises or assigns or otherwise transfers any
interest of Tenant under the Lease after the exercise of the Option, but prior
to the commencement of the Extension, the Option shall be void and the Term of
the Lease shall expire as if the Option were not exercised.




b.

Calculation of Monthly Base Rent.




The Monthly Base Rent during the Extension shall be increased, as of the
commencement of the Extension ("Rental Adjustment Date") to the "Fair Market
Value" of the Premises. The determination of Fair Market Value shall also
incorporate any periodic market escalators arising during the Extension.
Thereafter the Monthly Base Rent shall be increased as determined below. In no
event shall the Monthly Base Rent for the Extension be less than the Monthly
Base Rent paid during the last month of the Term immediately preceding the
Extension.

The term "Fair Market Value" of the Premises for the purposes of the Lease,
shall mean the minimum monthly rent paid by new, non-extending tenants for
comparable space under leases entered into within the one year period prior to
the Lease renewal in comparable projects in the San Leandro marketplace, on a
Full Service basis, taking into account the location of the Premises in the San
Leandro marketplace, its accessibility and its visibility from adjoining streets
and any freeway off-ramp, and other amenities in the San Leandro marketplace.
Notwithstanding the foregoing, such Fair Market Value shall not include any
reduction factor attributable to brokerage commissions. The determination of
Fair Market Value shall also incorporate any periodic market escalators arising
during the Extension.




The Monthly Base Rent shall be determined in the following manner: Landlord
shall determine the Fair Market Value of the Premises by using its good faith
judgment. Landlord shall provide written notice of such amount within thirty
(30) days (but in no event later than sixty (60) days) after Tenant provides the
notice to Landlord exercising Tenant's option rights which require a calculation
of the Fair Market Value of the Premises. Tenant shall have fifteen (15) days
(the "Tenant's Review Period") after receipt of Landlord's notice of the new
rental within which to accept such rental. In the event Tenant fails to accept
in writing such rental proposed by Landlord then such proposal shall be deemed
rejected, and Landlord and Tenant shall attempt to agree upon such Fair Market
Value of the Premises, using their best good faith efforts. If Landlord and
Tenant fail to reach agreement within fifteen (15) days following Tenant's
Review Period (the "Outside Agreement Date"), then each party shall place in a
separate sealed envelope their final proposal as to the Fair Market Value of the
Premises and such determination shall be submitted to arbitration in accordance
with subsections (i) through (v) below. In the event that Landlord fails to
timely generate the initial written notice of Landlord's opinion of the Fair
Market Value of the Premises which triggers the negotiation period of this
Section, then Tenant may commence such negotiations by providing the initial
notice, in which event Landlord shall have fifteen (15) days ("Landlord's Review
Period") after receipt of Tenant's notice of the new rental within which to
accept such rental. In the event Landlord fails to accept in writing such rental
proposed by Tenant, then such proposal shall be deemed rejected, and Landlord
and Tenant shall attempt in good faith to agree upon such Fair Market Value of
the Premises, using their best good faith efforts. If Landlord and Tenant fail
to reach agreement within fifteen (15) days following Landlord's Review Period
(which shall be, in such event, the "Outside Agreement Date" in lieu of the
above definition of such date), then each party shall place in a separate sealed
envelope their final proposal as to Fair Market Value of the Premises and such
determination shall be submitted to arbitration in accordance with subsections
(i) through (v) below:

(i)

The Landlord and Tenant shall meet with each other within five (5) business days
of the Outside Agreement Date and exchange the sealed envelopes in each other's
presence. If the Landlord and Tenant do not mutually agree upon the Fair Market
Value of the Premises within one (1) business day of the exchange of envelopes,
then, within ten (10) business days of the exchange of envelopes Landlord and
Tenant shall agree upon and jointly appoint a single neutral arbitrator who
shall by profession be a real estate broker or Certified Property Manager who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing of commercial properties in the San Leandro
marketplace. Neither Landlord nor Tenant shall consult with such broker as to
their opinion as to the Fair Market Value of the Premises prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord's or Tenant's submitted Fair Market Value of the
Premises is the closest to the actual Fair Market Value of the Premises as
determined by the arbitrator, taking into account the requirements of this
subsection regarding same. Such arbitrator may have such hearings and require
such additional information as the arbitrator, in his or her sole discretion,
determines is necessary.




(ii)

The arbitrator shall, within thirty (30) days of his or her appointment, reach a
decision as to whether the parties shall use Landlord's or Tenant's submitted
Fair Market Value of the Premises, and shall notify Landlord and Tenant thereof.




(iii)

The decision of the arbitrator shall be binding upon Landlord and Tenant.







Lease Rider

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

(iv)

If the Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
Alameda County Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.




(v)

The cost of arbitration shall be paid by Landlord and Tenant equally.

18.

SECURITY DEPOSIT




Provided Tenant is not then, and has not been, in default beyond applicable
notice and cure periods under the terns of this Lease, at the commencement of
the 25th month of the Lease, Landlord shall remit to Tenant from funds
constituting the Security Deposit the sum of Four Thousand Six Hundred Sixty
Five Dollars ($4,665) thereby reducing the Security Deposit to Ten Thousand
Three Hundred Thirty Five Dollars ($10,335).

19.

RIGHT OF FIRST OFFER TO PURCHASE




Tenant shall have a Right of First Offer to purchase the Property commonly known
as 14760-14798 Wicks Blvd., San Leandro, CA consisting of approximately eighteen
thousand two hundred sixty four (18,264) rentable square feet.




Landlord shall notify Tenant, in writing, of the date when said Property will
become available for purchase and the terms under which Landlord would be
willing to sell said Property. Tenant shall then have five (5) business days
after receipt of notice to notify Landlord of its intent to enter into
negotiations for a purchase, under the terms outlined in Landlord's notification
letter and under such other terms and conditions as may be reasonably
satisfactory to Landlord. Said negotiations of the terms and conditions of a
sale of the Property must be mutually agreed upon and completed within thirty
(30) days of Landlord's receipt of Tenant's written notice of intent. In the
event Landlord does not receive written notice within said five (5) day period,
then this Right of First Offer shall expire and Landlord shall be free to sell
the Property to another party and this Section shall be rendered null and void.
Failure of Landlord to notify Tenant of the sale of the Property shall in no way
constitute failure, breach or default of this Lease. This Right of First Offer
is personal to Orban, CRL Systems, Inc. and is not transferable or assignable in
any form or manner. Nothing contained in this Section shall be construed as
giving Tenant an option or a first refusal to purchase the Property.




Landlord shall not sell or agree to sell the Property without first offering the
Property to Tenant in accordance with the terms hereof. The word "sell" shall
not include a conveyance or transfer by gift, bequest, or inheritance, or
Landlord's hypothecation or encumbrance of the Property.




Before Landlord sells or agrees to sell the Property to a third party, Landlord
shall offer ( the "First Offer") to sell the Property to Tenant, in writing and
on terms and conditions substantially similar to those proposed for the sale of
the Property to any third party. The First Offer shall, at a minimum, include
the following information: (A) the purchase price; (B) the method of purchase
price payment; (C) the amount and terms of any proposed Landlord financing in
connection with the proposed sale; (D) the amount of any earnest money deposit;
(E) the time and location for the close of escrow; and (F) the other material
terms and conditions of the proposed sale of the Property.




Landlord shall have twenty (20) days from the date of the First Offer to accept
the First Offer (the "Acceptance Period") by delivering to Landlord the
acceptance on or before 5:00 p.m. on the last day of the Acceptance Period. If
Tenant fails to accept the First Offer on or before the last day of the
Acceptance Period, the First Offer shall be deemed rejected.




If Tenant responds to the First Offer with anything other than an unequivocal,
unconditional acceptance or rejection, the right of first offer shall terminate
and the response shall be deemed an offer to purchase the Property on the terms
and conditions in the response (the "Counter Offer"). Landlord shall be entitled
to accept or reject the Counter Offer at Landlord's sole discretion. If the
Counter Offer is rejected, Landlord shall have no further obligations under this
Section 18 and Landlord shall have the right to sell the Property to a third
party.

If Tenant accepts the First Offer, Tenant shall have sixty (60) days following
acceptance of the First Offer (the "Closing Period") to consummate the purchase
of the Property pursuant to the terms and conditions of the First Offer. If
Tenant fails to consummate the purchase of the Property within the Closing
Period, any earnest money paid by Tenant pursuant to the acceptance shall be
paid to Landlord as Landlord's liquidated damages, and the agreement to purchase
the Property together with Tenant's rights under this Section 18 shall be
terminated. After the termination, Landlord shall be free to enter into an
agreement concerning the sale of the Property with any third party on whatever
terms Landlord may choose without further obligation under this Section 18.




If after Tenant rejects the First Offer, Landlord negotiates with a third party
and Landlord is otherwise willing to enter into an agreement with that party on
terms substantially less favorable to Landlord than those contained in the First
Offer, then Landlord shall again offer to sell the Property to Tenant on those
new terms by giving Tenant written notice (the "Second Offer"). Tenant shall
have five (5) business days from receipt of the Second Offer to accept the new
terms. If Tenant fails to accept the new terms or rejects the new terms in
writing, Landlord shall be free to consummate the transaction with the third
party. If Tenant accepts the new terms, then Tenant shall immediately consummate
the transaction with Landlord on the terms and conditions specified in the
Second Offer. The consummation shall be the later of the time specified for
consummation in the Second Offer or sixty (60) days following the date of the
Second Offer.




The First Offer Right will not apply to a first deed of trust or first mortgage
given by Landlord to a lender in good faith and for value or in the event of any
judicial or non judicial foreclosure and resultant sale and purchase thereunder
or any deed in lieu thereof. It is the intent of the parties hereto that the
First Offer Right shall not preclude or in any way hinder the ability of
Landlord to secure financing or any lender holding a first deed of trust or
first mortgage given in good faith and for value in recognizing its remedies
thereunder.




Term. Lessee's right of first offer shall begin with the Commencement Date of
this Lease and continue until the first of the following events to occur:

(i)

the expiration or earlier termination of the Lease Term; or




(ii)

the purchase of the Property by Tenant."

INTITIALS




Landlord_DB____

Tenant__CJB/RM_

Lease Rider







ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT A
(Legal Description)

REAL PROPERTY in the City of San Leandro, County of Alameda, State of
California, described as follows: Parcel A, Parcel Map No. 587, filed April 9,
1970, Book 64 of Parcel Maps, at page 19, Alameda County Records. APN:
77B-851-38-2

INTITIALS

Landlord___DB____

Tenant___CJB/RM_

Exhibit A

ORIGINAL SIGNED LEASE.





--------------------------------------------------------------------------------

EXHIBIT B
(Building Floor Plan)

[executedlease002.gif] [executedlease002.gif]

3c?~e ~r~i~as

INITIALS

Landlord___DB___

Tenant__CJB/RM__

Exhibit B

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT D

(Site Plan)







[SITE PLAN GRAPHIC OMITTED]

































































































INITIALS Landlord___DB__

Tenant__CJB/RM_

Exhibit D

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT E

Tenant Improvements

Landlord, at Landlord's sole cost and expense, shall construct and improve as
follows:

A)

Replace carpet throughout with building standard carpet, color: Design Weave
Techno, "Topaz" Z6356-00353,

B)

Paint the entire Premises with building standard paint;

C)

Repair and replace damaged ceiling tiles as mutually determined by Tenant &
Landlord;

D)

Demolish the partitions in the rear office and the wall between office 8 and the
break room.

E)

Install new screen doors at the two rear man doors and repair man doors as may
be necessary

INITIALS

Landlord___DB___

Tenant__CJB/RM__

Exhibit E

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT F
ENVIRONMENTAL DISCLOSURE STATEMENT




This Environmental Disclosure Statement is designed to solicit information
concerning your proposed use of Hazardous Materials (as defined in Section 10.02
of the Standard Form Industrial Lease) on property ("the Premises") owned by
Wicks Partners ("the Landlord"). Please complete the questionnaire and return it
to Reynolds & Brown or its designee for evaluation. If additional space is
necessary, please continue your answer on separate paper. In the event your
proposed use, generation or storage of Hazardous Materials is considered to be
significant, we may require further information. Thank you for your cooperation
with this matter.

I.

BACKGROUND INFORMATION

Orban, CRL Systems, Inc.

Name (Corporation, Partnership, Public Agency or individual)

Street Address

City, State, Zip Code Contact Person and Title:




Telephone Number: (

)

-

Address of the Premises (property to be leased)

14796-14798 Wicks Blvd., San Leandro, CA 94577

IF NOT APPLICABLE TO YOUR BUSINESS – INITIAL___CJB/RM_________

II.

DESCRIPTION OF PROPOSED FACILITY

A.

Describe in detail your proposed facility and the type of operations to be
conducted on the Premises including principal products to be produced and/or
services to be performed:

B.

What environmental laws (e.g. Resource Conservation and Recovery Act; Clean Air
Act; California Occupational Safety and Health Act; California Hazardous Waste
Control Law. The Porter-Cologne Water Quality Control Act; The Safe Drinking and
Toxic Enforcement Act of 1986) must be complied with in connection with your
proposed facility and operations? Identify the governmental agencies responsible
for monitoring and evaluating the compliance of the proposed facility with any
environmental law:

III.

STORAGE OF HAZARDOUS MATERIALS

A.

Do you intend to store any Hazardous Materials on the Premises?

If yes, describe (i) the Hazardous Materials to be store, (ii) the estimated
quantity (on an annual basis) of Hazardous Materials to be store, and (iii) the
proposed method of storage (e.g. above-ground storage tanks, underground storage
tanks, drums, pipelines):

Hazardous Material

Method of Storage

Quantity

(Describe capacity and composition of container)

(On an annual basis)

B.

Identify any permits and/or licenses which must be obtained in connection with
the storage of any Hazardous Materials:

IV.

HAZARDOUS WASTE MANAGEMENT

Identify any Hazardous Materials (other than air emissions and wastewater
described in V and VI) which will be generated by the facility, the hazard
class, and the quantity of generation on a monthly basis:




Hazardous Material

Hazard Class

Quantity

(On a monthly basis)













Exhibit F

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

Describe the method(s) of disposal for each Hazardous Material:

Do you intend to treat or process any Hazardous Materials on the Premises? If
yes, describe the proposed method(s) of treatment and/or processing:

Identify any permits and/or licenses which must be obtained in connection with
(i) the disposal of each Hazardous Material and (ii) any treatment or processing
of Hazardous Materials:

V.

AIR EMISSIONS

A.

Describe air emissions from each source of anticipated air pollutants including
fuel burning equipment (describe type of fuel burned) on the Premises:

B.

Describe the air pollution control equipment to be used to reduce emissions from
each source of air emissions:

C.

Describe the method(s) to be used to monitor any air emissions:

D.

Identify any permits and/or licenses which must be obtained in connection with
any air emissions:

VI.

WATER DISCHARGES

A.

List all sources of wastewater discharges to surface waters, septic systems or
holding ponds:

B.

List all sources of wastewater discharges to public sewer systems:

C.

List the average daily flow for each discharge:

D.

Identify any permits and/or licenses which must be obtained in connection with
any wastewater discharge:

VII. PAST AND PRESENT OPERATIONS

A.

Are there any governmental agency enforcement actions, past, pending or, to the
best of your knowledge, threatened administrative or court orders or actions or
consent decrees concerning compliance by your company with environmental laws in
connection with facilities similar to the proposed facility? If yes, are there
any continuing compliance obligations as a result of such orders or decrees?

B.

Has your company received requests for information from governmental agencies
responsible for regulating compliance with environmental laws? If yes, please
explain the basis for such request(s):

C.

Has your company been the subject of any administrative inquiries in connection
with Hazardous Materials? If yes, please explain the basis for such inquiry:

D.

Are there any past, pending or, to the best of your knowledge, threatened
private actions against your company concerning compliance with environmental
laws? If yes, what is the status and/or result of each action:

As an officer, a general partner or a duly authorized representative of the
company, I am familiar with all operations of the company and the operations to
be conducted on the Premises. I have made due inquiry in answering the foregoing
questions and hereby certify to Landlord that to the best of my knowledge,
information and belief the information disclosed above is true and correct and
complete.




________________/s/ C. Jayson Brentlinger ____________________

 (Signature)







___________________President, CEO, Chairman ________________

(Title)



















Exhibit F




ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT G

(Sign Criteria)

PAGE I OF 4

[Sign Criteria Graphic Omitted]



















































































































































































































INITIALS

Landlord__DB_____

Tenant__CJB/RM__

























Exhibit G










ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT G

(Sign Criteria)

PAGE 2 OF 4

[Sign Criteria Graphic Omitted]



















































































































































































































INITIALS

Landlord__DB_____

Tenant__CJB/RM__

























Exhibit G







ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------




EXHIBIT G (Sign Criteria) PAGE 3 OF 4

[Sign Criteria Graphic Omitted]



















































































































Exhibit G

ORIGINAL SIGNED LEASE








--------------------------------------------------------------------------------

EXHIBIT G

(Sign Criteria)

PAGE 4OF4

[Sign Criteria Graphic Omitted]





















































































Exhibit G

ORIGINAL SIGNED LEASE





--------------------------------------------------------------------------------

EXHIBIT H
Reynolds and Brown
RULES AND REGULATIONS

1.

The sidewalks, entrances, lobby and public corridors shall be used only as a
means of ingress and egress and shall remain unobstructed at all times. The
entrance and exit doors of all suites are to be kept closed at all times except
as required for orderly passage to and from a suite. Loitering in any part of
the Building or obstruction of any means of ingress or egress shall not be
permitted. Doors and windows shall not be covered or obstructed.

2.

Plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no rubbish, newspapers, trash or other substances of
any kind shall be thrown into them. Walls, floors and ceiling shall not be
defaced in any way and no one shall be permitted to mark, drive nails, screws or
drill into, paint or in any way mar any Building surface, except that pictures,
certificates, licenses and similar items normally used in Tenant's business may
be carefully attached to the walls by Tenant in a manner to be prescribed by
Landlord. Upon removal of such items by Tenant any damage to the walls or other
surfaces, except minor nail holes, shall be repaired by Tenant.

3.

No awning, shade, sign, advertisement or notice shall be inscribed, painted,
displayed or affixed on, in or to any window, door or any other part of the
outside or inside of the Building or the demised premises. No window displays or
other public displays shall be permitted without the prior written consent of
Landlord.

4.

The cost of any special electrical circuits for items such as copying machines,
computers, microwaves, etc., shall be borne by Tenant unless the same are part
of the building standard improvements. Prior to installation of equipment Tenant
must receive written approval from Landlord.

5.

No improper noises, vibrations or odors will be permitted in the Building, nor
shall any person be permitted to interfere in any way with tenants or those
having business with them. No person will be permitted to bring or keep within
the Building any animal, bird or any toxic or flammable substances without
Landlord's prior permission. No person shall throw trash, refuse, cigarettes or
other substances of any kind any place within or out of the Building except in
refuse containers.

6.

All re-keying of office doors after occupancy will be at the expense of Tenant.

7.

Tenant will not install or use any window coverings except those provided by
Landlord, nor shall Tenant use the leased premises for storage, drying of
laundry or any other activity which would detract from the appearance of the
Building or interfere in any way with the use of the Building by other tenants.

8.

At Landlord's option, Tenant shall provide and cause all Tenant's employees to
use protective floor mats under all desk chairs used in the Premises.

9.

If Tenant requires telegraphic, telephonic, burglar, or of similar services, it
shall first obtain, and comply with, Landlord's instructions in their
installation.

10.

Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building's heating and air-conditioning.

11.

Tenant shall not install any radio or television antenna, loudspeaker or other
device on the roof or exterior walls of the Building. Tenant shall not interfere
with radio or television broadcasting or reception from or in the Building
elsewhere. Tenant shall not install, maintain or operate upon the Premises any
vending machine with out the written consent of Landlord. Canvassing, soliciting
and distribution of handbills or any other written material, and peddling in the
Building are prohibited, and each tenant shall cooperate to prevent same.
Landlord reserves the right to exclude or expel from the Building any person
who, in Landlord's judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Rules and Regulations of the
Building.

12.

Tenant shall not park its vehicles in any parking areas designated by Landlord
as areas for parking by visitors to the Building. Tenant shall not park any
vehicles in the Building parking areas overnight. Tenant shall not park vehicles
in the Building parking areas larger than full size passenger automobiles or
pick up trucks. Landlord may, in its sole discretion, designate separate areas
for bicycles and motorcycles. Tenant shall not leave any bicycles or motorcycles
in the Building parking areas overnight.

13.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

14.

Tenant shall be deemed to have read these Rules and Regulations and to have
agreed to abide by them as a condition to its occupancy of the Premises.

INITIALS

Landlord___DB____

Tenant__CJB/RM__

























Exhibit H

ORIGINAL SIGNED LEASE


ENDNOTES

Lease.






